Exhibit 10(a)
 
 
 
K. Hovnanian Companies, LLC
 
 
 
 
Plan Document 

--------------------------------------------------------------------------------

 
 


 
 
AMENDMENT AND RESTATEMENT
 
EFFECTIVE MAY 24, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
TABLE OF CONTENTS

     
Page
               
Purpose
1
       
Article 1 Definitions
1
       
Article 2 Selection, Enrollment, Eligibility
11
         
2.1
Selection by Committee
11
 
2.2
Enrollment Requirements
11
 
2.3
Eligibility; Commencement of Participation
11
 
2.4
Termination of Participation and/or Deferrals
12
       
Article 3 Deferral Commitments/Company Contributions/Crediting/Taxes
12
         
3.1
Matched 401(k) Continuation Deferral Amount
12
 
3.2
Annual Deferral Amount Deferrals
13
 
3.3
Annual Deferred Share Amount/Restricted Share Unit Deferrals
14
 
3.4
Annual Stock Retainer Amount, Annual Cash Retainer Amount and Annual Cash
Meeting Fee Amount Deferrals
14
 
3.5
LTIP Stock Award and LTIP Cash Award Deferrals
16
 
3.6
Election to Defer; Effect of Election Form
16
 
3.7
Withholding of Annual Deferral Amounts
22
 
3.8
Annual Company Contribution Amount
22
 
3.9
Investment of Trust Assets
23
 
3.10
Sources of Stock
23
 
3.11
Vesting
23
 
3.12
Crediting/Debiting of Account Balances
24
 
3.13
FICA and Other Taxes
27
 
3.14
Distributions
28
       
Article 4 Short-Term Payout; Unforeseeable Financial Emergencies; Withdrawal
Election
29
         
4.1
Short-Term Payouts
29
 
4.2
Other Benefits Take Precedence Over Short-Term Payout
32
 
4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies
32
       
Article 5 Retirement Benefit
33
         
5.1
Retirement Benefit
33
 
5.2
Payment of Retirement Benefit
33

 
 
i

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Article 6 Pre-Retirement Survivor Benefit
37
         
6.1
Pre-Retirement Survivor Benefit
37
 
6.2
Payment of Pre-Retirement Survivor Benefit
38
 
6.3
Death Prior to Completion of Termination Benefit or Retirement Benefit
38
       
Article 7 Termination Benefit
38
         
7.1
Termination Benefit
38
 
7.2
Payment of Termination Benefit
38
       
Article 8 Beneficiary Designation
39
         
8.1
Beneficiary
39
 
8.2
Beneficiary Designation; Change
39
 
8.3
Acceptance
40
 
8.4
No Beneficiary Designation
40
 
8.5
Doubt as to Beneficiary
40
 
8.6
Discharge of Obligations
40
       
Article 9 Termination, Amendment or Modification
41
         
9.1
Termination
41
 
9.2
Amendment
42
 
9.3
Plan Agreement
42
 
9.4
Effect of Payment
42
 
9.5
Amendment to Ensure Proper Characterization of the Plan
42
       
Article 10 Administration
43
         
10.1
Committee Duties
43
 
10.2
Agents
43
 
10.3
Binding Effect of Decisions
43
 
10.4
Indemnity of Committee
43
 
10.5
Employer Information
43
       
Article 11 Other Benefits and Agreements
43
         
11.1
Coordination with Other Benefits
43

 
 
ii

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Article 12 Claims Procedures
44
         
12.1
Scope of Claims Procedures
44
 
12.2
Initial Claim
44
 
12.3
Review Procedures
45
 
12.4
Calculation of Time Periods
46
 
12.5
Legal Action
46
       
Article 13 Trust
46
         
13.1
Establishment of the Trust
46
 
13.2
Interrelationship of the Plan and the Trust
46
 
13.3
Distributions From the Trust
46
       
Article 14 Miscellaneous
47
         
14.1
Status of Plan
47
 
14.2
Unsecured General Creditor
47
 
14.3
Employer's Liability
47
 
14.4
Nonassignability
47
 
14.5
Not a Contract of Employment
47
 
14.6
Furnishing Information
48
 
14.7
Terms
48
 
14.8
Captions
48
 
14.9
Governing Law
48
 
14.10
Notice
48
 
14.11
Successors
48
 
14.12
Spouse's Interest
49
 
14.13
Validity
49
 
14.14
Incompetent
49
 
14.15
Court Order
49
 
14.16
Acceleration of Distribution
49
 
14.17
Delay in Payment
50
 
14.18
Prohibited Acceleration/Distribution Timing
50
 
14.19
Insurance
50
 
14.20
Aggregation of Employers
51
 
14.21
Aggregation of Plans
51
 
14.22
USERRA
51
 
14.23
Legal Fees to Enforce Rights After Change in Control
51

 
 
iii

--------------------------------------------------------------------------------

 


K. Hovnanian Companies, LLC
Plan Document continued…


K. HOVNANIAN COMPANIES, LLC
 
EXECUTIVE DEFERRED COMPENSATION PLAN

 
 
Amendment and Restatement
 
Effective May 24, 2012
 
Purpose
 
 
The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Associates of Hovnanian Enterprises, Inc., a
Delaware corporation, and its subsidiaries, if any, that sponsor this Plan.  In
addition, effective September 15, 2009, selected non-Associate members of the
Board of Directors of Hovnanian Enterprises, Inc. shall be eligible to
participate in certain features of the Plan.  This Plan shall be unfunded for
tax purposes and for purposes of Title I of ERISA. This Plan, as amended and
restated herein, is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended, as added by the American Jobs
Creation Act of 2004 and the final Treasury regulations or any other
authoritative guidance issued thereunder (“Section 409A”).  In order to
facilitate administration and participant communications of certain changes to
the Plan becoming effective January 1, 2005 due to Section 409A, certain
documents associated with this Plan refer to that portion of this Plan relating
to deferrals and credits made on or after January 1, 2005 as the “K. Hovnanian
Enterprises, Inc. 2005 Executive Deferred Compensation Plan”.  Notwithstanding
any such references, it is intended that, effective January 1, 2005, the
official Plan document governing the terms and conditions of all Plan balances
(whether attributable to deferrals/credits made before or after January 1, 2005)
shall be this Plan document.
 
ARTICLE 1
Definitions
 
For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:
 
1.1
"Account Balance" shall mean, as applicable to a given Participant, a credit on
the records of the Employer equal to the sum of (i) the Deferral Account
balance, (ii) the Company Contribution Account balance, (iii) the Deferred
Share/Restricted Share Unit Deferral Account balance, (iv) the LTIP Stock Award
Deferral Account balance, (v) the LTIP Cash Award Deferral Account balance, (vi)
the Stock Retainer Deferral Account balance, (vii) the Cash Retainer Deferral
Account balance (viii) the Cash Meeting Fee Deferral Account balance and (ix)
the Pre-2005 Deferred Share Deferral Account balance.    The Account Balance,
and each other specified account balance, shall be a bookkeeping entry only and
shall be utilized solely as a device for the measurement and determination of
the amounts to be paid to a Participant, or his or her designated Beneficiary,
pursuant to this Plan.

 
 
1

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.2
"Annual Cash Meeting Fee Amount" shall mean, with respect to a Participant who
is an Independent Director, that portion of the Participant's Cash Meeting
Fee(s) deferred for any one Fiscal Year in accordance with Section 3.4(c) of
this Plan.

 
1.3
"Annual Cash Retainer Amount" shall mean, with respect to a Participant who is
an Independent Director, that portion of a Participant’s Cash Retainer deferred
for any one Fiscal Year in accordance with Section 3.4(b) of this Plan.

 
1.4
"Annual Company Contribution Amount" shall mean, for any one Plan Year, the
amount determined in accordance with Section 3.8 of this Plan, which shall
consist of Annual Company Matching Contribution Amounts described in Section
3.8(a) and Annual Company Basic Contribution Amounts described in Section 3.8(b)
to the extent the Participant is entitled thereto.

 
1.5
"Annual Deferral Amount" shall mean that portion of a Participant's Base Annual
Salary and Bonus (including any Matched 401(k) Continuation Deferral Amount, as
elected by the Participant) that is deferred, in accordance with Article 3, for
any one Plan Year.  In the event of a Participant's Retirement, death or a
Termination of Employment prior to the end of a Plan Year, such year's Annual
Deferral Amount shall be the actual amount withheld prior to such event.

 
1.6
"Annual Deferred Share Amount" shall mean, with respect to a Participant for any
one Fiscal Year, the value of unvested Stock awarded under any Hovnanian
Enterprises, Inc. or Company stock incentive plan, deferred in accordance with
Section 3.3(a) of this Plan.

 
1.7
"Annual Installment Method" shall be an annual installment payment over one of
the installment payout alternatives selected by the Participant in accordance
with this Plan, calculated as follows (subject to Section 3.14):  The Account
Balance of the Participant shall be calculated as of the close of business on
the date of reference (or, if the date of reference is not a business day, on
the immediately following business day), and shall be paid during the ninety
(90) day period thereafter unless otherwise provided herein.  The date of
reference with respect to the first annual installment payment shall be as
provided in Section 5.2 and the date of reference with respect to subsequent
annual installment payments shall be the anniversary of the first annual
installment payment.

 
 
2

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
The installment payout alternatives available for election by the Participant
with respect to his or her Retirement Benefit is substantially equal annual
installments between two (2) and fifteen (15) years.  The annual installment
shall be calculated by multiplying the Account Balance by a fraction, the
numerator of which is one (1), and the denominator of which is the remaining
number of annual payments due the Participant.  By way of example, if a
Participant elects a five (5) year Annual Installment Method, the first payout
shall be one-fifth (1/5) of the Account Balance (or applicable portion thereof),
calculated as described in this definition.  Within ninety (90) days after the
anniversary of the first annual installment payment, the payment shall be
one-fourth (1/4) of the Account Balance (or applicable portion thereof),
calculated as described in this definition.
 
1.8
"Annual Stock Retainer Amount" shall mean, with respect to a Participant who is
an Independent Director, the value of that portion of a Participant’s Stock
Retainer deferred for any one Fiscal Year in accordance with Section 3.4(a) of
this Plan.

 
1.9
"Associate" shall mean a person who is an employee of any Employer.

 
1.10
"Base Annual Salary" shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
relocation expenses, incentive payments, non-monetary awards, directors fees and
other fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the
Associate's gross income).  Base Annual Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant's gross income under Code Sections 125, 402(e)(3), 402(h), 403(b),
or 132(f)(4) pursuant to plans established by any Employer; provided, however,
that all such amounts will be included in compensation only to the extent that,
had there been no such plan, the amount would have been payable in cash to the
Associate.

 
1.11
"Beneficiary" shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 8, that are entitled to receive benefits
under this Plan upon the death of a Participant.

 
1.12
"Beneficiary Designation Form" shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

 
1.13
"Board" shall mean the board of directors of the Company.

 
1.14
"Bonus" shall mean any compensation, in addition to Base Annual Salary, relating
to services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, ordinarily payable in cash to a Participant as an Associate under any
Employer's bonus and cash incentive plans, excluding any stock awards.

 
 
3

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.15
"Cash Meeting Fee" shall mean cash compensation for services performed by an
Independent Director at a meeting (whether in person or telephonic) of the Board
of Directors of Hovnanian Enterprises, Inc. or a committee thereof.

 
1.16
"Cash Meeting Fee Deferral Account" shall mean (i) the sum of the Participant’s
Cash Meeting Fee deferrals, plus (ii) amounts credited/debited in accordance
with all the applicable crediting/debiting provisions of this Plan that relate
to the Participant’s Cash Meeting Fee Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Cash Meeting Fee Deferral Account.

 
1.17
"Cash Retainer" shall mean that portion of an Independent Director’s annual
Fiscal Year retainer for services on the Board of Directors on Hovnanian
Enterprises, Inc. or a committee thereof which is payable in cash under any
Hovnanian Enterprises, Inc. or Company non-employee director compensation plan.
An Independent Director’s Cash Retainer is generally payable during the January
of the Fiscal Year in which the related service on the Board of Directors of
Hovnanian Enterprises, Inc. is performed (e.g., a Cash Retainer for services
performed during the November 1, 2011 – October 31, 2012 Fiscal Year is
generally payable during January 2012).

 
1.18
“Cash Retainer Deferral Account” shall mean (i) the sum of the Participant’s
Cash Retainer deferrals, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant’s Cash Retainer Deferral Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Cash Retainer Deferral Account.

 
1.19
"Claimant" shall have the meaning set forth in Section 12.2 of this Plan.

 
1.20
"Code" shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

 
1.21
"Committee" shall mean the committee described in Article 10 of this Plan.

 
1.22
"Company" shall mean K. Hovnanian Companies, LLC, a California corporation, and
any successor to all or substantially all of the Company's assets or business.

 
1.23
"Company Contribution Account" shall mean (i) the sum of the Participant's
Annual Company Contribution Amounts credited on or after January 1, 2005, plus
(ii) amounts credited or debited in accordance with all the applicable
crediting/debiting provisions of this Plan that relate to the Participant's
Company Contribution Account, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Participant's Company Contribution Account.

 
 
4

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.24
"Deduction Limitation" shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan.  Except as otherwise provided, this limitation shall be applied to all
distributions that are "subject to the Deduction Limitation" under this
Plan.   If an Employer reasonably anticipates that, if any distribution
hereunder were made as scheduled, the Employer’s deduction with respect to that
distribution would not be permitted by reason of the limitation under Code
Section 162(m), then the Employer may defer that distribution, provided that all
distributions that could be deferred in accordance with this Section 1.24 are so
deferred, and provided further that the Employer treats payments to all
similarly situated Participants on a reasonably consistent basis.  Any amounts
deferred pursuant to this limitation shall continue to be credited/debited with
additional amounts in accordance with Section 3.12 below, even if such amount is
being paid out in installments. The amounts so deferred and amounts credited
thereon shall be distributed to the Participant or his or her Beneficiary (in
the event of the Participant's death) during the Participant’s first taxable
year in which the Employer reasonably anticipates, or should reasonably
anticipate, that if the distribution is made during such year, the deduction of
such payment will not be limited by Code Section 162(m).  To the extent required
under Section 409A, where payment to a Specified Employee is delayed pursuant to
the preceding to a date on or after the Specified Employee’s Separation from
Service, the payment will be considered a payment upon a Separation from Service
for purposes of the rules under Section 409A(a)(2)(B)(i) (generally requiring a
six (6) month delay on distributions upon a Specified Employee’s Separation from
Service).  In no event shall an election be provided to the Participant with
respect to the timing of the payment under the preceding.  Notwithstanding the
foregoing, this Section 1.24 shall apply only to the extent permitted by Section
409A.

 
1.25
"Deferral Account" shall mean (i) the sum of all of a Participant's Annual
Deferral Amounts deferred on or after January 1, 2005, plus (ii) amounts
credited or debited in accordance with all the applicable crediting/debiting
provisions of this Plan that relate to the Participant's Deferral Account, less
(iii) all distributions made to the Participant or his or her Beneficiary
pursuant to this Plan that relate to his or her Deferral Account.

 
1.26
"Deferred Share/Restricted Share Unit Deferral Account" shall mean (i) the sum
of the Participant's Annual Deferred Share Amount and/or Restricted Share Unit
deferrals deferred on or after January 1, 2005, plus (ii) amounts
credited/debited in accordance with all the applicable crediting/debiting
provisions of this Plan that relate to the Participant's Deferred
Share/Restricted Share Unit Deferral Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant's Deferred Share/Restricted Share Unit Deferral Account.

 
 
5

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.27
"Deferred Share Award" shall mean unvested shares of Stock selected by the
Committee in its sole discretion and awarded (currently, or on a deferred basis)
to the Participant under any stock incentive plan of Hovnanian Enterprises, Inc.
or the Company.

 
1.28
"Deferred Shares" shall mean, for any Deferred Share Award, the amount of such
Deferred Share Award deferred in accordance with Section 3.3(a) of this Plan.

 
1.29
"Election Form" shall mean the form or forms established from time to time by
the Committee that a Participant completes, signs and returns to the Committee
to make an election under the Plan (which form or forms may take the form of an
electronic transmission, if required or permitted by the Committee).

 
1.30
"Employer(s)" shall mean Hovnanian Enterprises, Inc. and/or any of its
subsidiaries (now in existence or hereafter formed or acquired) that have been
selected by the Board to participate in the Plan and have adopted the Plan as a
sponsor.  For purposes of this Plan, “subsidiary” shall include entities
required to be aggregated pursuant to Section 14.20.

 
1.31
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

 
1.32
"Fiscal Year" shall mean a period beginning on November 1 of each calendar year
and continuing through October 31 of the following calendar year.

 
1.33
"401(k) Plan" shall mean the Hovnanian Savings and Investment Retirement Plan,
as it may be amended from time to time.

 
1.34
"Independent Director" shall mean a member of the Board of Directors of
Hovnanian Enterprises, Inc. who is not an Associate.

 
1.35
"LTIP Cash Award" shall mean performance-based compensation relating to services
performed over an LTIP Performance Period, payable as an award in cash under any
Hovnanian Enterprises, Inc. or Company long term incentive plan.

 
1.36
"LTIP Cash Award Deferral Account" shall mean (i) the sum of the Participant's
LTIP Cash Award deferrals, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of the Plan that relate to the
Participant's LTIP Cash Award Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant's LTIP Cash Award Deferral Account.

 
1.37
"LTIP Performance Period" shall mean the performance period of no less than
twelve (12) months  for which a Participant's LTIP Cash Award and/or LTIP Stock
Award is awarded in accordance with the terms and conditions of the applicable
Hovnanian Enterprises, Inc. or Company long term incentive plan.

 
 
6

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.38
"LTIP Stock Award" shall mean performance-based compensation relating to
services performed over an LTIP Performance Period, payable as an award in
shares of Stock under any Hovnanian Enterprises, Inc. or Company long term
incentive plan.

 
1.39
"LTIP Stock Award Deferral Account" mean (i) the sum of the Participant's LTIP
Stock Award deferrals, plus (ii) amounts credited/debited in accordance with all
the applicable crediting/debiting provisions of the Plan that relate to the
Participant's LTIP Stock Award Deferral Account, less (iii) all distributions
made to the Participant or his or her Beneficiary pursuant to this Plan that
relate to the Participant's LTIP Stock Award Deferral Account.

 
1.40
"Matched 401(k) Continuation Deferral Amount" shall mean, for any one Plan Year,
the amount determined in accordance with Section 3.1 of the Plan.

 
1.41
"Participant" shall mean any Associate (i) who is determined by the Committee to
be a member of a select group of management or highly compensated employees
(within the meaning of ERISA), (ii) who is selected to participate in the Plan,
and (iii)(A) who elects to participate in the Plan, (B) who signs a Plan
Agreement, an Election Form and a Beneficiary Designation Form, (C) whose signed
Plan Agreement, Election Form and Beneficiary Designation Form are accepted by
the Committee, (D) who commences participation in the Plan, and (E) whose Plan
Agreement has not terminated.  In addition, effective September 15, 2009, the
term “Participant” shall also include any Independent Director who is selected
to participate in the Plan and who satisfies the requirements of (iii)(A)-(E),
above.  A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an Account Balance under the Plan, even if he or
she has an interest in the Participant's benefits under the Plan as a result of
applicable law or property settlements resulting from legal separation or
divorce.

 
1.42
“Performance-Based Compensation” shall mean that portion of a Participant’s
Bonus, the amount of which, or the entitlement to which, is contingent on the
satisfaction of pre-established organizational or individual performance
criteria relating to a performance period of at least twelve (12) consecutive
months, and which qualifies as “performance-based compensation” under Section
409A including the requirement that the performance criteria be established in
writing by not later than (i) ninety (90) days after the commencement of the
period of service to which the criteria relates and (ii) the date the outcome
ceases to be substantially uncertain.

 
 
7

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.43
"Plan" shall mean the Company's Executive Deferred Compensation Plan, which
shall be evidenced by this instrument and by each Plan Agreement, as they may be
amended from time to time.

 
1.44
"Plan Agreement" shall mean a written agreement (which may take the form of an
electronic transmission, if required or permitted by the Committee), as may be
amended from time to time, which is entered into by and between an Employer and
a Participant.  Each Plan Agree­ment executed by a Participant and the
Participant's Employer shall provide for the entire benefit to which such
Participant is entitled under the Plan; should there be more than one Plan
Agreement, the Plan Agreement bearing the latest date of acceptance by the
Employer shall supersede all previous Plan Agreements in their entirety and
shall govern such entitlement.  The terms of any Plan Agreement may be different
for any Participant, and any Plan Agreement may provide additional benefits not
set forth in the Plan or limit the benefits otherwise provided under the Plan;
provided, however, that any such additional benefits or benefit limitations
must, unless otherwise provided by the Plan Agreement, be agreed to by both the
Employer and the Participant.  In the Plan Agreement, each Participant shall
acknowledge that he or she accepts all of the terms of the Plan, including the
discretionary authority of the Committee as set forth in Article 10.

 
1.45
"Plan Year" shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

 
1.46
"Pre-Retirement Survivor Benefit" shall mean the benefit set forth in Article 6
of this Plan.

 
1.47
“Pre-2005 Deferred Share Deferral Account” shall mean (i) the sum of the
Participant’s Annual Deferred Share Amounts deferred prior to January 1, 2005,
plus (ii) amounts credited/debited in accordance with all the applicable
crediting/debiting provisions of this Plan that relate to the Participant’s
Pre-2005 Deferred Share Deferral Account, less (iii) all distributions made to
the Participant or his or her Beneficiary pursuant to this Plan that relate to
the Participant’s Pre-2005 Deferred Share Deferral Account.

 
1.48
"Restricted Share Units" shall mean awards for the future delivery of Stock
granted under any stock incentive plan of Hovnanian Enterprises, Inc. or the
Company pursuant to a "Restricted Share Unit Agreement" between Hovnanian
Enterprises, Inc. and the Participant.

 
1.49
"Retirement", "Retire(s)" or "Retired" shall mean, with respect to an Associate
or Independent Director, a Separation from Service for any reason other than a
leave of absence or death on or after the earlier of the attainment of (a) age
sixty-five (65) or (b) age fifty-five (55) with ten (10) Years of Service.

 
 
8

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.50
"Retirement Benefit" shall mean the benefit set forth in Article 5.

 
1.51
“Section 409A” shall mean Code Section 409A and the Treasury regulations or
other authoritative guidance issued thereunder.  Whenever the terms "subject to
Section 409A" or "to the extent permitted by Section 409A" (or any such similar
reference so as to indicate that a Plan provision is subject to Section 409A)
are used, such terms shall be interpreted to mean that the applicable Plan
provision shall be effective only if and to the extent such provision would not
trigger penalty taxes or interest under Section 409A; except to the extent that
Section 409A requires that such terms be disregarded because they purport to
nullify Plan terms that are not in compliance with Section 409A.

 
1.52
“Separation from Service” shall mean, with respect to a Participant who is an
Associate, the Participant’s separation from service within the meaning of
Section 409A, treating as a Separation from Service an anticipated permanent
reduction in the level of bona fide services to twenty percent (20%) or less of
the average level of bona fide services performed over the immediately preceding
thirty-six (36) month period (or the full period during which the Participant
performed services for the Employer, if that is less than thirty-six (36)
months).  For this purpose, upon a sale or other disposition of the assets of
the Employer to an unrelated purchaser, the Employer reserves the right to the
extent permitted by Section 409A to determine whether Participants providing
services to the purchaser after and in connection with the purchase transaction
have experienced a Separation from Service.  With respect to a Participant who
is an Independent Director, the term “Separation from Service” shall mean that
the Participant ceases to be a member of the Board of Directors of Hovnanian
Enterprises, Inc.; provided, however, that such cessation of membership shall
constitute a Separation from Service only if it qualifies as a separation from
service within the meaning of Section 409A.

 
1.53
"Short-Term Payout" shall mean the payout set forth in Section 4.1 of this Plan.

 
1.54
“Specified Employee” shall mean, with respect to an Employer corporation any
stock of which is publicly traded on an established securities market or
otherwise, an individual who, as of the date of his or her Separation from
Service, is a Key Employee, as currently defined in Code Section 416(i) (without
regard to paragraph (5) thereof) to mean, as of the Effective Date, an employee
of the corporation who, at any time during the twelve (12) month period ending
on a Specified Employee identification date, is (a) an officer of the
corporation having an annual compensation greater than one hundred thirty-five
thousand dollars ($160,000) for 2011 (indexed for inflation in future years),
(b) a five-percent (5%) owner of the corporation, or (c) a one-percent (1%)
owner of the corporation having an annual compensation from the corporation of
more than one hundred fifty thousand dollars ($150,000).

 
 
9

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.55
"Stock" shall mean Hovnanian Enterprises, Inc. Class A or Class B common stock,
$.01 par value, or any other equity securities of Hovnanian Enterprises, Inc. or
of the Company designated by the Committee.

 
1.56
"Stock Bonus" shall mean any compensation, in addition to Base Annual Salary and
cash Bonus, relating to services performed during any calendar year, whether or
not paid in such calendar year, payable as a bonus in shares of Stock under any
Hovnanian Enterprises, Inc. or Company stock incentive plan.

 
1.57
"Stock Retainer" shall mean that portion of an Independent Director’s annual
Fiscal Year retainer for services on the Board of Directors on Hovnanian
Enterprises, Inc. or a committee thereof which is payable in shares of Stock
under any Hovnanian Enterprises, Inc. or Company non-employee director
compensation plan. An Independent Director’s Stock Retainer is generally payable
during the January of the Fiscal Year in which the related service on the Board
of Directors of Hovnanian Enterprises, Inc. is performed (e.g., a Stock Retainer
for services performed during the November 1, 2011 – October 31, 2012 Fiscal
Year is generally payable during January 2012).

 
1.58
“Stock Retainer Deferral Account” shall mean (i) the sum of the Participant’s
Stock Retainer deferrals, plus (ii) amounts credited/debited in accordance with
all the applicable crediting/debiting provisions of this Plan that relate to the
Participant’s Stock Retainer Deferral Account, less (iii) all distributions made
to the Participant or his or her Beneficiary pursuant to this Plan that relate
to the Participant’s Stock Retainer Deferral Account.

 
1.59
"Termination Benefit" shall mean the benefit set forth in Article 7 of this
Plan.

 
1.60
"Termination of Employment" shall mean the Separation from Service with all
Employers, voluntarily or involun­tarily, for any reason other than Retirement,
death or an authorized leave of absence.

 
1.61
"Trust" shall mean the trust, if any, established and maintained pursuant to
this Plan, as amended from time to time.  The assets of the Trust, if any, shall
be the property of the Employer.

 
1.62
"Unforeseeable Financial Emergency" shall mean a severe financial hardship to
the Participant resulting from (i) an illness or accident of the Participant,
the Participant’s spouse, the Participant’s dependent (as defined in Code
Section 152 without regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B)) or
the Participant’s beneficiary, (ii) a loss of the Participant’s property due to
casualty (including the need to rebuild a home following damage not otherwise
covered by insurance, for example, not as a result of a natural disaster), or
(iii) such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant (e.g., imminent
foreclosure or eviction from the Participant’s primary residence, the need to
pay for medical expenses, including non-refundable deductibles and prescription
drugs, the need to pay funeral expenses of a spouse, dependent or beneficiary),
all as determined in the sole discretion of the Committee (which discretion the
Committee is bound to exercise, however, within the limits of Section 409A).

 
 
10

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
1.63
"Years of Service" shall mean, if the Participant is an Associate, the total
number of full years in which the Participant has been employed by one or more
Employers. For purposes of this definition, a year of employment shall be a 365
day period (or 366 day period in the case of a leap year) that, for the first
year of employment, commences on the Associate's date of hiring and that, for
any subsequent year, commences on an anniversary of that hiring date.  Any
partial year of employment shall not be counted.  If the Participant is an
Independent Director, the term “Years of Service” shall mean the total number of
full years in which the Participant performs services as an Independent
Director.  For purposes of this definition, a year of service as an Independent
Director shall be a 365 day period (or 366 day period in the case of a leap
year) that, for the first year of service as an Independent Director, commences
on the date the Participant becomes an Independent Director and that, for any
subsequent year, commences on an anniversary of that date.  Any partial year of
service as an Independent Director shall not be counted.

 
ARTICLE 2
Selection, Enrollment, Eligibility
 
2.1
Selection by Committee.  Participation in the Plan shall be limited to a select
group of management and highly compensated Associates of the Employers and/or
Independent Directors, as determined by the Committee in its sole
discretion.  From that group, the Committee shall select, in its sole
discretion, Associates to participate in any given feature(s) of the Plan for
any given period(s).

 
2.2
Enrollment Requirements.  The Committee may require that as a condition to
participation, each selected Associate or Independent Director shall complete,
execute and return to the Committee a Plan Agreement, an Election Form and a
Beneficiary Designation Form (or to enroll using the Internet enrollment
procedures established by the Committee, if any), all within 30 days after he or
she is selected to participate in the Plan.  In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary.

 
 
11

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
2.3
Eligibility; Commencement of Participation.  Provided an Associate or
Independent Director selected to participate in the Plan has met all enrollment
requirements set forth in this Plan and/or required by the Committee, including
returning all required documents to the Committee (or enrolling using the
Internet enrollment procedures established by the Committee, if any) within the
specified time period, that Associate or Independent Director shall commence
participation in the Plan on the first day of the month following the month in
which the Associate or Independent Director completes all enrollment
requirements.  If an Associate or Independent Director fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
Associate or Independent Director shall not be eligible to participate in the
Plan until the first day of the Plan Year (or Fiscal Year, as applicable in
respect of the given Plan deferral feature) following the delivery to and
acceptance by the Committee of the required documents.  Notwithstanding anything
in the Plan to the contrary, a Participant’s eligibility to participate in any
given feature of the Plan for any given period shall be in the sole discretion
of the Committee.  As part of its authority to select those Associates and/or
Independent Directors who are eligible to participate in any given feature of
the Plan for any given period, the Committee may document such selection through
the provision (for eligible Associates/Independent Directors) or the lack of
provision (for ineligible Associates/Independent Directors) of the applicable
enrollment materials for a given enrollment period.

 
2.4
Termination of Participation and/or Deferrals.  If the Committee determines in
good faith that a Participant who is an Associate no longer qualifies as a
member of a select group of management or highly compensated Associates, as
membership in such group is determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Committee shall have the right, in its
sole discretion, to prevent the Participant from making future deferral
elections and/or from being credited with any further contribution amounts. If
the Committee determines that a Participant who is an Independent Director is no
longer eligible to participate in the Plan, the Committee shall have the right,
in its sole discretion, to prevent the Participant from making future deferral
elections and/or from being credited with any further contribution amounts.

 
ARTICLE 3
Deferral Commitments/Company Contributions/Crediting/Taxes
 
3.1
Matched 401(k) Continuation Deferral Amount.  For each Plan Year, any
Participant whose Total Compensation (as defined below) is expected to exceed
the limit imposed under Code Section 401(a)(17) on the amount of compensation
recognizable under the 401(k) Plan (i.e., $250,000 for 2012) and whom the
Committee designates, in its sole discretion, as eligible to make deferrals of
Matched 401(k) Continuation Deferral Amounts under this Section for the Plan
Year, may elect to defer to this Plan as the Participant’s “Matched 401(k)
Continuation Deferral Amount” six percent (6%) of that portion of the
Participant’s Base Annual Salary and/or Bonus exceeding the Code Section
401(a)(17) limit (i.e., $250,000 for 2012).   Notwithstanding anything in the
Plan or the 401(k) Plan to the contrary, the level of a Participant’s Matched
401(k) Contribution Deferral Amount, if any, for a given Plan Year shall be
fixed as of the applicable deferral deadline described in Section 3.6(a)(i) for
the Plan Year (i.e., generally the last day of the Plan Year prior to the Plan
Year in which the Matched 401(k) Contribution Deferral Amount will be
earned).  For purposes of this Section, Total Compensation shall mean the
aggregate of the Participant's Base Annual Salary amount for the Plan Year and
the Participant's Bonus amounts during the Plan Year, disregarding any
reductions to the same due to deferral elections to this Plan and determined
without regard to any limitations imposed under the 401(k) Plan as to the amount
of compensation recognizable thereunder.

 
 
12

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
3.2
Annual Deferral Amount Deferrals.

 
 
(a)
Minimum and Maximum Deferrals.  For each Plan Year, in addition to or instead of
any Matched 401(k) Continuation Deferral Amount which an eligible Participant
elects to defer to the Plan for the Plan Year, a Participant whom the Committee
designates, in its sole discretion, as eligible to make additional Annual
Deferral Amount deferrals for the Plan Year may elect to defer, as his or her
Annual Deferral Amount, Base Annual Salary and Bonus in the following minimum
and maximum amounts/percentages:

 
Deferral
Minimum Amount
Maximum Percentage
Base Annual Salary
$2,000
75%
Bonus
$2,000
100%

 
Notwithstanding the foregoing, the Committee may, in its sole discretion,
establish for any Plan Year minimum(s) and/or maximum(s) which differ from those
set forth above.
 
Subject to Section 409A, if an election is made for less than the stated minimum
amounts (except for any Matched 401(k) Continuation Deferral Amount), or if no
election is made, the amount deferred shall be zero.
 
 
(b)
Short Plan Year.  Notwithstanding the foregoing, if a Participant whom the
Committee designates, in its sole discretion, as eligible to make additional
Annual Deferral Amount deferrals for a given Plan Year first becomes a
Participant after the first day of the Plan Year, the minimum Base Annual Salary
deferral shall be an amount equal to the minimum set forth above, multiplied by
a fraction, the numerator of which is the number of complete months remaining in
the Plan Year and the denominator of which is 12.  Also notwithstanding the
foregoing, if a Participant whom the Committee designates, in its sole
discretion, as eligible to make additional Annual Deferral Amount deferrals for
the Plan Year first becomes a Participant after the first day of the Plan Year,
the maximum Annual Deferral Amount, with respect to Base Annual Salary and
Bonus, shall be limited to the amount of compensation not yet earned by the
Participant as of the date the Participant submits a Plan Agreement and Election
Form to the Committee for acceptance.  Finally, any Bonus deferral election made
by a new Participant after the beginning of the performance period to which the
Bonus relates shall be subject to the pro-ration provisions of Section 3.6(a)(i)
describing that portion of the Bonus amounts which are considered as applying to
services performed after the deferral election.

 
 
13

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
3.3
Annual Deferred Share Amount/Restricted Share Unit Deferrals.

 
 
(a)
Annual Deferred Share Amount Deferrals.  Subject to any terms and conditions
imposed by the Committee, a Participant whom the Committee designates, in its
sole discretion, as eligible to make Annual Deferred Share Amount deferrals for
a given Fiscal Year may elect to defer under the Plan an Annual Deferred Share
Amount for the Fiscal Year.  A Participant may elect to defer, as his or her
Annual Deferred Share Amount, up to 100% of his or her Deferred Share
Award.  Annual Deferred Share Amounts shall be credited (or continue to be
credited) to the Participant on the books of the Company or the Employer in
connection with such an election.  An Annual Deferred Share Amount shall consist
of all Deferred Shares deferred pursuant to this Section 3.3 in any one Fiscal
Year.

 
 
(b)
Restricted Share Unit Deferrals. Subject to any terms and conditions imposed by
the Committee, a Participant whom the Committee designates, in its sole
discretion, as eligible to make Restricted Share Unit deferrals for a given
Restricted Share Unit deferral enrollment period (as established by the
Committee) may elect to defer under the Plan Restricted Share Units for such
period.  Restricted Share Unit deferrals shall be credited (or continue to be
credited) to the Participant on the books of the Company or the Employer in
connection with such an election.

 
3.4
Annual Stock Retainer Amount, Annual Cash Retainer Amount and Annual Cash
Meeting Fee Amount Deferrals.

 
 
(a)
Annual Stock Retainer Amount Deferrals.  Subject to any terms and conditions
imposed by the Committee, a Participant who is an Independent Director whom the
Committee designates, in its sole discretion, as eligible to make Annual Stock
Retainer Amount deferrals for a given Fiscal Year  may elect to defer under the
Plan Annual Stock Retainer Amounts for the Fiscal Year.  A Participant who is an
Independent Director may elect to defer, as his or her Annual Stock Retainer
Amount for a given Fiscal Year, up to 100% of his or her Stock Retainer
attributable to service as an Independent Director performed during the Fiscal
Year.  Annual Stock Retainer Amounts shall be credited to the Participant on the
books of the Company or the Employer in connection with such an election on the
date the Stock Retainer would, but for the election, have been paid to the
Participant.  An Annual Stock Retainer Amount for a given Fiscal Year shall
consist of all Stock Retainer shares deferred pursuant to this Section 3.4(a)
attributable to services performed by the Independent Director on the Board of
Directors of Hovnanian Enterprises, Inc. during the Fiscal Year.

 
 
14

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(b)
Annual Cash Retainer Amount Deferrals.  Subject to any terms and conditions
imposed by the Committee, a Participant who is an Independent Director whom the
Committee designates, in its sole discretion, as eligible to make Annual Cash
Retainer Amount deferrals for a given Fiscal Year may elect to defer under the
Plan Annual Cash Retainer Amounts for the Fiscal Year.  A Participant who is an
Independent Director may elect to defer, as his or her Annual Cash Retainer
Amount for a given Fiscal Year, up to 100% of his or her Cash Retainer
attributable to service as an Independent Director performed during the Fiscal
Year.  Annual Cash Retainer Amounts shall be credited to the Participant on the
books of the Company or the Employer in connection with such an election on the
date the Cash Retainer would, but for the election, have been paid to the
Participant.  An Annual Cash Retainer Amount for a given Fiscal Year shall
consist of all cash deferred pursuant to this Section 3.4(b) attributable to
services performed by the Independent Director on the Board of Directors of
Hovnanian Enterprises, Inc. during the Fiscal Year.

 
 
(c)
Annual Cash Meeting Fee Amount Deferrals.  Subject to any terms and conditions
imposed by the Committee, a Participant who is an Independent Director whom the
Committee designates, in its sole discretion, as eligible to make Annual Cash
Meeting Fee Amount deferrals for a given Fiscal Year may elect to defer under
the Plan Annual Cash Meeting Fee Amounts for the Fiscal Year.  A Participant who
is an Independent Director may elect to defer, as his or her Annual Cash Meeting
Fee Amount for a given Fiscal Year, up to 100% of his or her Cash Meeting Fee(s)
attributable to service as an Independent Director performed during the Fiscal
Year.  Annual Cash Meeting Fee Amounts shall be credited to the Participant on
the books of the Company or the Employer in connection with such an election on
the date the Cash Meeting Fee would, but for the election, have been paid to the
Participant. An Annual Cash Meeting Fee Amount for a given Fiscal Year shall
consist of all Cash Meeting Fee(s) deferred pursuant to this Section 3.4(c)
attributable to services performed by the Independent Director on the Board of
Directors of Hovnanian Enterprises, Inc. during the Fiscal Year.

 
 
15

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
3.5
LTIP Stock Award and LTIP Cash Award Deferrals.

 
 
(a)
LTIP Stock Award Deferrals.  Subject to any terms and conditions imposed by the
Committee, a Participant whom the Committee designates, in its sole discretion,
as eligible to make LTIP Stock Award deferrals for a given LTIP Performance
Period may elect to defer under the Plan all or a portion of his or her LTIP
Stock Award for the LTIP Performance Period.  A Participant may elect to defer,
for any given LTIP Performance Period for which he or she is eligible to make
LTIP Stock Award deferrals, up to 100% of his or her LTIP Stock Award
attributable to service performed during the LTIP Performance Period.  Each
portion of an LTIP Stock Award deferred hereunder shall be credited to the
Participant on the books of the Company or the Employer in connection with such
an election on the date the portion would, but for the election, have been paid
to the Participant in Stock.

 
 
(b)
LTIP Cash Award Deferrals.  Subject to any terms and conditions imposed by the
Committee, a Participant whom the Committee designates, in its sole discretion,
as eligible to make LTIP Cash Award deferrals for a given LTIP Performance
Period may elect to defer under the Plan all or a portion of his or her LTIP
Cash Award for the LTIP Performance Period.  A Participant may elect to defer,
for any given LTIP Performance Period for which he or she is eligible to make
LTIP Cash Award deferrals, up to 100% of his or her LTIP Cash Award attributable
to service performed during the LTIP Performance Period.  Each portion of an
LTIP Cash Award deferred hereunder shall be credited to the Participant on the
books of the Company or the Employer in connection with such an election on the
date the portion would, but for the election, have been paid to the Participant
in cash.

 
3.6
Election to Defer; Effect of Election Form.

 
 
(a)
Timing of Election.

 
 
(i)
Base Annual Salary and Bonus Deferrals.  Except as provided below, a Participant
shall make a deferral election with respect to Base Annual Salary and/or Bonus
amounts to be earned for services performed during an upcoming twelve (12) month
Plan Year.  To the extent permitted by the Committee, a Participant may make a
unique Base Annual Salary deferral election for the six (6) month period
beginning January 1 and ending June 30 of a given Plan Year and for the six (6)
month period beginning July 1 and ending December 31 of a given Plan
Year.  Except as provided below, any Base Annual Salary and/or Bonus deferral
election must be made during such period as shall be established by the
Committee which ends no later than the last day of the Plan Year preceding the
Plan Year in which the services giving rise to the Base Annual Salary and/or
Bonus amounts, as applicable, to be deferred are to be performed.  For these
purposes, Base Annual Salary payable after the last day of the Plan Year for
services performed during the final payroll period containing the last day of
the Plan Year shall be treated as Base Annual Salary for services performed in
the subsequent Plan Year.

 
 
16

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Also, notwithstanding the preceding, if and to the extent permitted by the
Committee, a Participant may make an election to defer that portion (if any) of
his or her Bonus which qualifies as Performance-Based Compensation no later than
six (6) months prior to the last day of the period over which the services
giving rise to the Performance-Based Compensation are performed, provided that
the Participant performs services continuously from the later of the beginning
of the performance period or the date the performance criteria are established
through the date of the deferral election, and provided further that in no event
may such deferral election be made with respect to any portion of the
Performance-Based Compensation that has become reasonably ascertainable prior to
the making of the deferral election, within the meaning of Section 409A.
 
In addition, notwithstanding the preceding, but subject to Section 14.21, in the
case of the first Plan Year in which an Associate first becomes eligible to
become a Participant (or again becomes eligible after having been ineligible for
at least twenty four (24) months), if and to the extent permitted by the
Committee, the individual may make an election no later than thirty (30) days
after the date he or she becomes eligible to become a Participant to defer Base
Salary and/or Bonus amounts (as applicable) for services to be performed after
the election.  For this purpose, an election will be deemed to apply to Bonus
amounts for services performed after the election if the election applies to no
more than an amount equal to the total Bonus for the performance period
multiplied by the ratio of the number of days remaining in the performance
period after the election over the total number of days in the performance
period.
 
 
17

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding the preceding, the Committee shall, in its discretion, be
permitted to cause to be paid to the Participant Base Annual Salary and/or Bonus
amounts, as applicable, rather than being deferred under the Plan if, under
Section 409A, an earlier election was required in order to properly defer tax
with respect to such amount(s).  In addition, the Committee, in its discretion,
shall be permitted to allow a Participant to revoke or modify a Base Annual
Salary and/or Bonus deferral election he or she has made if Section 409A
provides an opportunity to later modify a deferral election with respect to such
amount(s); provided, however, that no such revocation or modification will be
effective or available if and to the extent Section 409A provides that such
revocation or modification, or the availability thereof, prevents the proper
deferral of tax with respect to such amount(s).
 
 
(ii)
Annual Deferred Share Amount/Restricted Share Unit Deferrals.  Except as
otherwise provided below, a Participant wishing to defer Deferred Shares and/or
Restricted Share Units must make such a deferral election during such period as
shall be established by the Committee which ends no later than twelve (12)
months prior to the date on which the Deferred Shares/Restricted Share Units are
scheduled to vest (e.g., an election to defer Deferred Shares scheduled to vest
November 1, 2013 must be made no later than October 31, 2012; an election to
defer Restricted Share Units scheduled to vest June 8, 2013 must be made no
later than June 7, 2012; and so forth), or any earlier deadline established by
the Committee.

 
Notwithstanding the preceding, with respect to deferrals of Deferred Shares
scheduled to vest prior to November 1, 2010, Section 409A transition rules and
the Plan document in effect at the time of the deferrals permitted later
deferral elections; the deferral election deadlines in respect of such Deferred
Share deferrals are as reflected in the Plan document in effect at the time of
the deferrals.
 
Notwithstanding anything above or elsewhere in the Plan to the contrary, to the
extent Section 409A requires that an Annual Deferred Share Amount/Restricted
Share Unit deferral election satisfy the rules under Section 409A applicable to
changes to form and timing of distribution elections in order for such Annual
Deferred Share Amount/Restricted Share Unit deferral election to effectively
defer tax with respect to the Annual Deferred Share Amounts/Restricted Share
Units, the deferral election shall not be accepted by the Committee to the
extent it would violate the rules under Section 409A applicable to changes to
form and timing of distribution elections.
 
 
18

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding the preceding, the Committee shall, in its discretion, be
permitted to disregard any Annual Deferred Share Amount/Restricted Share Unit
deferral election if, under Section 409A, an earlier election was required in
order to properly defer tax with respect to such Annual Deferred Share
Amounts/Restricted Share Units.  In addition, the Committee, in its discretion,
shall be permitted to allow a Participant to revoke or modify an Annual Deferred
Share Amount/Restricted Share Unit deferral election he or she has made if
Section 409A provides an opportunity to later modify a deferral election with
respect to such Annual Deferred Share Amounts/Restricted Share Units; provided,
however, that no such revocation or modification will be effective or available
if and to the extent Section 409A provides that such revocation or modification,
or the availability thereof, prevents the proper deferral of tax with respect to
such Annual Deferred Share Amounts/Restricted Share Units.
 
 
(iii)
Annual Stock Retainer Amount, Annual Cash Retainer Amount and Annual Cash
Meeting Fee Amount Deferrals.  Except as provided below, a Participant who is an
Independent Director shall make a deferral election with respect to Annual Stock
Retainer Amounts, Annual Cash Retainer Amounts and/or Annual Cash Meeting Fee
Amounts relating to services to be performed during a given Fiscal Year during
such period as shall be established by the Committee which ends no later than
the December 31st preceding the beginning of such Fiscal Year.  By way of
example, an Independent Director Participant must generally elect on or before
December 31, 2012 (or any earlier deadline established by the Committee) to
defer Annual Stock Retainer Amounts, Annual Cash Retainer Amounts and/or Annual
Cash Meeting Fee Amounts relating to Independent Director services to be
performed during the November 1, 2013 – October 31, 2014 Fiscal Year.

 
 
19

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding the preceding, but subject to Section 14.21, in the case of the
first year in which an Independent Director first becomes eligible to become a
Participant (or again becomes eligible after having been ineligible for at least
twenty four (24) months), if and to the extent permitted by the Committee, the
individual may make an election no later than thirty (30) days after the date he
or she becomes eligible to become a Participant to defer Annual Stock Retainer
Amounts, Annual Cash Retainer Amounts and/or Annual Cash Meeting Fee Amounts for
services to be performed after the election.  By way of example, an Independent
Director who first becomes eligible to participate as of September 15, 2012
shall, if and to the extent permitted by the Committee, have until October 15,
2012 to defer Annual Stock Retainer Amounts, Annual Cash Retainer Amounts and/or
Annual Cash Meeting Fee Amounts relating to Independent Director services to be
performed during the November 1, 2012 – October 31, 2013 Fiscal Year.
 
Notwithstanding the preceding, the Committee shall, in its discretion, be
permitted to cause to be paid to the Participant Stock Retainer amounts, Cash
Retainer and/or Cash Meeting Fee amounts (as applicable) rather than being
deferred under the Plan if, under Section 409A, an earlier election was required
in order to properly defer tax with respect to such amounts.  In addition, the
Committee, in its discretion, shall be permitted to allow a Participant to
revoke or modify an Annual Stock Retainer Amount, Annual Cash Retainer Amount
and/or Annual Cash Meeting Fee Amount deferral election he or she has made if
Section 409A provides an opportunity to later modify a deferral election with
respect to such amount(s); provided, however, that no such revocation or
modification will be effective or available if and to the extent Section 409A
provides that such revocation or modification, or the availability thereof,
prevents the proper deferral of tax with respect to such amount.
 
 
(iv)
LTIP Stock Award and LTIP Cash Award Deferrals.  Except as provided below, a
Participant shall make a deferral election with respect to an LTIP Stock Award
and/or an LTIP Cash Award relating to services performed during a given LTIP
Performance Period during such period as shall be established by the Committee
which ends no later than six (6) months preceding the end the LTIP Performance
Period; provided, however, if and to the extent required under Section 409A in
respect of any portion of the LTIP Stock Award and/or LTIP Cash Award which is
readily ascertainable and substantially certain to occur prior to six (6) months
preceding the end of the LTIP Performance Period, the deferral election must be
made no later than the day before the amount is readily ascertainable and
substantially certain to occur. By way of example, a Participant must generally
elect on or before April 30, 2013 (or any earlier deadline established by the
Committee) to defer LTIP Stock Award and/or LTIP Cash Award amounts relating to
services performed during the November 1, 2010 – October 31, 2013 LTIP
Performance Period; provided, however, if a minimum LTIP Stock Award and/or LTIP
Cash Award amount is readily ascertainable and substantially certain to occur on
October 31, 2012, the Participant must generally elect on or before October 30,
2012 (or any earlier deadline established by the Committee) to defer such all or
any portion of such amount.

 
 
20

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding the preceding, the Committee shall, in its discretion, be
permitted to cause to be paid to the Participant LTIP Stock Award amounts and/or
LTIP Cash Award amounts (as applicable) rather than being deferred under the
Plan if, under Section 409A, an earlier election was required in order to
properly defer tax with respect to such amounts.  In addition, the Committee, in
its discretion, shall be permitted to allow a Participant to revoke or modify an
LTIP Stock Award and/or LTIP Cash Award deferral election he or she has made if
Section 409A provides an opportunity to later modify a deferral election with
respect to such amount(s); provided, however, that no such revocation or
modification will be effective or available if and to the extent Section 409A
provides that such revocation or modification, or the availability thereof,
prevents the proper deferral of tax with respect to such amount.
 
 
(b)
Manner of Election. For any given deferral period (e.g., Plan Year, Fiscal Year
or other period, as applicable for a given type of Plan deferral), a deferral
election, and such other elections as the Committee deems necessary or desirable
under the Plan, shall be made by timely delivering to the Committee, in
accordance with its rules and procedures, by the deadline(s) set forth above, an
Election Form, along with such other elections as the Committee deems necessary
or desirable under the Plan.  For these elections to be valid, the Election Form
and any other required election materials must be completed and signed by the
Participant, timely delivered to the Committee (in accordance with Section 2.2
above) and accepted by the Committee.  If no such Election Form and any other
required election materials are timely delivered and accepted, the Plan deferral
type(s) available for the deferral period shall be zero (0) for such period.

 
 
(c)
Change in Election.  For any given type of Plan deferral, once the applicable
deferral election deadline (as described in (a), above)) has occurred, a
Participant may not elect to change his or her deferral election (or absence of
a deferral election) that is subject to such deadline, except if and to the
extent permitted by the Committee and made in accordance with the provisions of
Section 409A specifically relating to the change and/or revocation of deferral
elections (such as, for example, following an Unforeseeable Financial
Emergency).

 
 
21

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
3.7
Withholding of Annual Deferral Amounts. For each Plan Year, the Base Annual
Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Base Annual Salary payroll in equal amounts, except as
otherwise provided in Section 3.8, as adjusted from time to time for increases
and decreases in Base Annual Salary.  The Bonus portion of the Annual Deferral
Amount shall be withheld at the time the Bonus is or otherwise would be paid to
the Participant, whether or not this occurs during the Plan Year itself.

 
3.8
Annual Company Contribution Amount.

 
 
(a)
Annual Company Matching Contribution Amount.  The Company may, but is not
required to, credit to the Company Contribution Account of one or more
Participants an amount (an “Annual Company Matching Contribution Amount”) for
any one or more Plan Years.  The Company shall credit such Annual Company
Matching Contribution Amounts, if any, for such Participants, with such
frequency, and in such amounts, as the Company determines in its sole
discretion, including, for example, by crediting to the Participant's Company
Contribution Account of an eligible Participant an amount equal to:  (i) the
percentage match to which the Participant is entitled under the 401(k) Plan
based on the Participant's years of service determined under the 401(k) Plan (or
any other percentage match rate applicable to the Participant, as determined by
the Committee in its discretion) multiplied by (ii) the Participant's Matched
401(k) Continuation Deferral Amount hereunder.  The Annual Company Matching
Contribution Amounts, if any, shall be withheld by the Company pending the
Participant's satisfaction of the 401(k) Plan's vesting schedule, but such
withheld Annual Company Matching Contribution Amounts shall be made in full
(with or without credited interest in the sole and absolute discretion of the
Committee) upon satisfaction of the 401(k) Plan's vesting schedule.

 
 
(b)
Annual Company Basic Contribution Amount. The Company may, but is not required
to, make a contribution to each Participant's Company Contribution Account, if
the Participant is eligible to receive a basic profit sharing contribution under
the 401(k) Plan for the Plan Year, as soon as practicable after the close of
each Plan Year, in an amount (an "Annual Company Basic Contribution Amount")
equal to (i) minus (ii), where (i) is equal to (A) the percentage basic profit
sharing contribution to which the Participant is entitled under the 401(k) Plan,
times (B) the Participant's Total Compensation, and (ii) is equal to the basic
profit sharing contributions made for the Plan Year to the 401(k) Plan on behalf
of the Participant.  The Annual Company Basic Contribution Amounts, if any,
shall be withheld by the Company pending the Participant's satisfaction of the
401(k) Plan vesting schedule, but such withheld Annual Company Basic
Contribution Amounts shall be made in full (with or without credited interest in
the sole and absolute discretion of the Committee) upon satisfaction of the
401(k) Plan's vesting schedule.

 
 
22

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
3.9
Investment of Trust Assets.  If and to the extent a Trust is maintained under
the Plan, the Trustee of the Trust shall be authorized, upon written
instructions received from the Committee or investment manager appointed by the
Committee, to invest and reinvest the assets of the Trust in accordance with the
applicable Trust agreement, including the disposition of investment vehicles and
reinvestment of the proceeds in one or more other investment vehicles designated
by the Committee.

 
3.10
Sources of Stock. If Stock is credited under the Plan on the books of the
Company or the Employer, or in the Trust (if any), in connection with a deferral
of an Annual Deferred Share Amount, Restricted Share Unit, Annual Stock Retainer
Amount or LTIP Stock Award, the shares so credited shall be deemed to have
originated, and shall be counted against the number of shares reserved, under
such other plan, program or arrangement.

 
3.11
Vesting.  Unless otherwise provided in the Plan Agreement, a Participant shall
at all times be 100% vested in his or her Account Balance under the
Plan.  Notwithstanding anything to the contrary in any Plan Agreement, in the
event of a Change in Control, a Participant’s Account Balance, to the extent not
then vested, shall immediately become 100% vested.  For purposes of this Section
3.11, a “Change in Control” shall mean the first to occur of any of the
following events:

 
 
(a)
Any "person" (as that term is used in Section 13 and 14(d)(2) of the Securities
Exchange Act of 1934 ("Exchange Act")) becomes the beneficial owner (as that
term is used in Section 13(d) of the Exchange Act), directly or indirectly, of
50% or more of Hovnanian Enterprises, Inc. Stock entitled to vote in the
election of directors;

 
 
(b)
During any period of not more than two consecutive years, not including any
period prior to the adoption of this Plan, individuals who at the beginning of
such period constitute the board of directors of Hovnanian Enterprises, Inc.,
and any new director (other than a director designated by a person who has
entered into an agreement with Hovnanian Enterprises, Inc. to effect a
transaction described in clause (a), (c), (d) or (e) of this Section 3.11) whose
election by the board of directors or nomination for election by Hovnanian
Enterprises, Inc.'s stockholders was approved by a vote of at least
three-fourths (3/4ths) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

 
 
23

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(c)
The shareholders of Hovnanian Enterprises, Inc. approve any consolidation or
merger of Hovnanian Enterprises, Inc., other than a consolidation or merger of
the Company in which the holders of the Stock of Hovnanian Enterprises, Inc.
immediately prior to the consolidation or merger hold more than 50% of the
common stock of the surviving corporation immediately after the consolidation or
merger;

 
 
(d)
The shareholders of Hovnanian Enterprises, Inc. approve any plan or proposal for
the liquidation or dissolution of Hovnanian Enterprises, Inc.; or

 
 
(e)
The shareholders of Hovnanian Enterprises, Inc. approve the sale or transfer of
all or substantially all of the assets of Hovnanian Enterprises, Inc. to parties
that are not within a "controlled group of corporations" (as defined in Code
Section 1563) in which Hovnanian Enterprises, Inc. is a member.

 
3.12
Crediting/Debiting of Account Balances.  In accordance with, and subject to, the
rules and procedures that are established from time to time by the Committee, in
its sole discretion, amounts shall be credited or debited to a Participant's
Account Balance in accordance with the following rules:

 
 
(a)
Sub-Accounts.  Separate sub-accounts shall be established and maintained with
respect to each Participant’s Account Balance (together, the “Sub-Accounts”),
each attributable to the portion of the Participant’s Account Balance
representing the same type of credited deferral or contribution.

 
 
(b)
Election of Measurement Funds.  Except as otherwise provided in Section 3.12(f)
below, if and to the extent the Committee makes available more than one
Measurement Fund in respect of amounts credited to a given Participant's
Sub-Account, a Participant, in connection with his or her initial deferral
election in accordance with Section 3.6(a) above, shall elect, on the Election
Form(s), one or more "Measurement Fund(s)" (as described in this Section, and as
may be established from time to time by the Committee without the need to
formally amend this Plan) to be used to determine the additional amounts to be
credited or debited to the Sub-Account for the first business day of the Plan
Year, continuing thereafter unless changed in accordance with the next
sentence.  Commencing with the first business day of the Plan Year, and
continuing thereafter for the remainder of the Participant's participation in
the Plan, if and to the extent the Committee makes available more than one
Measurement Fund in respect of amounts credited to a given Participant's
Sub-Account, the Participant may (but is not required to) elect daily, by
submitting an Election Form(s) to the Committee that is accepted by the
Committee (which submission may take the form of an electronic transmission, if
required or permitted by the Committee), to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited or debited to such Sub-Account, or to change the portion of the
Sub-Account allocated to each previously or newly elected Measurement Fund. If
an election is made in accordance with the previous sentence, it shall apply to
the next business day and continue thereafter for the remainder of the
Participant's participation in the Plan, unless changed in accordance with the
previous sentence.  Notwithstanding anything in the Plan to the contrary, the
Committee has the absolute discretion to determine the Measurement Fund(s)
available for election in respect of a given Sub-Account, including the
discretion to require that all amounts credited to the Sub-Account be measured
by reference to a single prescribed Measurement Fund (e.g., the Stock fund).

 
 
24

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(c)
Proportionate Allocation.  In making any election described in Section 3.12(b)
above, the Participant shall specify on the Election Form, in increments of one
percentage point (1%), the percentage of each of his or her Sub-Accounts to be
allocated to a Measurement Fund (as if the Participant was making an investment
in that Measurement Fund with that portion of his or her Sub-Account).

 
 
(d)
Measurement Funds.  Except as otherwise provided in Section 3.12(f) below, if
and to the extent the Committee makes available more than one Measurement Fund
in respect of amounts credited to a given Participant's Sub-Account, a
Participant, in connection with his or her initial deferral election in
accordance with Section 3.6(a) above, shall elect, on the Election Form(s), one
or more Measurement Fund(s) for the purpose of crediting or debiting additional
amounts to his or her Sub-Account.  The Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund without the need to formally
amend this Plan; such Committee authority shall include the discretion to limit
all or a part of a Participant's Sub-Account or Account Balance to a single
Measurement Fund (e.g., the Stock fund).  Each such action will take effect as
of the first business day that follows by thirty (30) days the day on which the
Committee gives Participants advanced written notice of such change.  If the
Committee receives an initial or revised Measurement Fund(s) election which it
deems to be incomplete, unclear or improper, the Participant’s Measurement
Fund(s) election then in effect shall remain in effect (or, in the case of a
deficiency in an initial Measurement Fund(s) election, the Participant shall be
deemed to have filed no deemed investment direction).  If and to the extent the
Committee makes available more than one Measurement Fund in respect of amounts
credited to all or a portion of the Participant's Account Balance, if the
Committee possesses (or is deemed to possess as provided in the previous
sentence) at any time directions as to Measurement Funds of less than all of
such portion of the Participant’s Account Balance, the Participant shall be
deemed to have directed that the undesignated portion of the Account Balance be
deemed to be invested in the default Measurement Fund established the Committee
.  Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to indemnify and hold harmless the Committee, the Company and
the Employer, and their agents and representatives, from any losses or damages
of any kind relating to (i) the Measurement Funds made available hereunder and
(ii) any discrepancy between the credits and debits to the Participant’s Account
Balance based on the performance of the Measurement Funds and what the credits
and debits otherwise might be in the case of an actual investment in the
Measurement Funds.

 
 
25

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(e)
Crediting or Debiting Method.  The performance of each Measurement Fund (either
positive or negative) associated with all or a portion of the Participant's
Account Balance will be determined by the Committee, in its reasonable
discretion, based on the performance of the Measurement Funds themselves.  A
Participant's Account Balance shall be credited or debited on a daily basis
based on the performance of each Measurement Fund associated with the
Participant's Account Balance, as determined by the Committee in its sole
discretion, as though (i) a Participant's Account Balance were invested in the
Measurement Fund(s) associated with the Participant's Account Balance, in the
percentages applicable to each portion of the Account Balance as of such date,
at the closing price on such date; (ii) the portion of the Annual Deferral
Amount that was actually deferred was invested in the Measurement Fund(s)
associated with the Annual Deferral Amount, in the percentages applicable to
each portion of the Annual Deferral Amount, no later than the close of business
on the third business day after the day on which such amounts are actually
deferred from the Participant's Base Annual Salary and/or Bonus through
reductions in his or her payroll, at the closing price on such date; and
(iii) any distribution made to a Participant that decreases such Participant's
Account Balance ceased being invested in the Measurement Fund(s), in the
percentages applicable to each portion of the Account Balance, no earlier than
three business days prior to the distribution, at the closing price on such
date.  The Participant's Annual Company Contribution Amount shall be credited to
his or her Company Contribution Account for purposes of this Section 3.12(e) as
soon as administratively practicable following the date such amount(s) were
credited to the Participant’s Account Balance.  The Participant's Annual
Deferred Share Amount, Restricted Share Unit, Annual Stock Retainer Amount,
Annual Cash Retainer Amount, Annual Cash Meeting Fee Amount, LTIP Stock Award
and LTIP Cash Award deferral(s) shall be credited to the applicable Sub-Account
no later than the close of business on the third business day after the date of
the deferral(s).

 
 
26

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(f)
No Actual Investment.  Notwithstanding any other provision of this Plan that may
be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and any Participant election of any such Measurement
Fund, the allocation to his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant's Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund.  In the event that the Company or the Trustee (as that term is defined in
the Trust), if any, in its own discretion, decides to invest funds in any or all
of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves.  Without limiting the foregoing, a Participant's Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company, the Employer or the
Trust (if any); the Participant shall at all times remain an unsecured creditor
of the Employer.

 
 
(g)
Committee Discretion to Limit One or More Sub-Account(s) to the Stock
Fund.  Notwithstanding anything in this Plan to the contrary, the Committee has
the sole and absolute discretion to require that one or more Sub-Account(s) of a
Participant's Account Balance be allocated exclusively to the Stock fund and to
no other Measurement Fund until such time, if any, as the Committee, in its sole
and absolute discretion, makes available additional Measurement Fund(s) for such
Sub-Account(s).

 
 
(h)
Beneficiary Elections. Each reference in this Section 3.12 to a Participant
shall be deemed to include, where applicable, a reference to a Beneficiary.

 
3.13
FICA and Other Taxes.

 
 
(a)
Annual Deferral Amounts.  For each Plan Year in which an Annual Deferral Amount
is being withheld from a Participant, the Participant's Employer(s) shall
withhold from that portion of the Participant's Base Annual Salary and Bonus
that is not being deferred, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Deferral
Amount, and any other applicable deductions.  If necessary, the Committee may
reduce the Annual Deferral Amount in order to comply with this Section 3.13(a).

 
 
27

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(b)
Annual Company Contribution Amounts.  When an Annual Company Contribution Amount
is credited to a Participant's Company Contribution Account (or, if later, when
a Participant becomes vested in his or her Company Contribution Account), the
Participant's Employer(s) shall withhold from the Participant's Base Annual
Salary and/or Bonus that is not deferred, in a manner determined by the
Employer(s), the Participant's share of FICA and other employment taxes, and any
other applicable deductions.  If necessary, the Committee may reduce the
Participant's Annual Company Contribution Amount in order to comply with this
Section 3.13(b).

 
 
(c)
Annual Deferred Share Amounts/Restricted Share Units/LTIP Stock Award/LTIP Cash
Award.  For each Fiscal Year in which an Annual Deferred Share Amount/Restricted
Share Unit/LTIP Stock Award/LTIP Cash Award is being first withheld from a
Participant, or at such other time as FICA taxes are due, the Participant's
Employer(s) shall withhold from that portion of the Participant's compensation
that is not being deferred, in a manner determined by the Employer(s), the
Participant's share of FICA and other employment taxes on such Annual Deferred
Share Amount/Restricted Share Unit/LTIP Stock Award/LTIP Cash Award, and any
other applicable deductions.  If necessary, the Committee may reduce the
Participant's Annual Deferred Share Amount/Restricted Share Unit/LTIP Stock
Award/LTIP Cash Award deferral in order to comply with this Section 3.13(c).

 
3.14
Distributions.  Notwithstanding anything herein to the contrary, the Employer,
or the trustee of the Trust (if any), shall withhold from any payments made
under this Plan all Federal, state and local income, employment and other taxes
required to be withheld by the Employer, or the trustee of the Trust (if any),
in connection with such payments, and any indebtedness of the Participant to the
Employer as of the date(s) of distribution, in amounts and in a manner to be
determined in the reasonable discretion of the Employer and the trustee of the
Trust (if any).  Any payment made to a Participant or Beneficiary under this
Plan shall be made on or during the period after the payment date or event
specified herein; provided, however, such payment shall not be made later than
the later of (i) the last day of the calendar year in which the payment date or
event occurs, or, if later, the fifteenth (15th) day of the third (3rd) calendar
month following the date of the payment date or event, or (ii) the last day of
such other, extended period as the IRS may prescribe, such as in the case of
disputed payments or refusals to pay, provided the conditions of such extension
have been satisfied.  If a Participant who experiences a Separation from Service
is rehired (or, in the case of an Independent Director Participant, again
becomes an Independent Director following a Separation from Service), his or her
distributions hereunder may not be suspended.

 
 
28

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
ARTICLE 4
Short-Term Payout; Unforeseeable Financial Emergencies;
Withdrawal Election
 
4.1
Short-Term Payout.

 
 
(a)
Short-Term Payouts of Annual Deferral Amounts and Vested Annual Company
Contribution Amounts.  At the same time that a Participant elects to defer an
Annual Deferral Amount for a given Plan Year, the Participant may irrevocably
elect to receive a future “Short-Term Payout” from the Plan.  Except as provided
in Section 4.3, any Short-Term Payout election must be made by the deadline(s)
set forth in Section 3.6(a) for making a deferral election in respect of the
Base Annual Salary, Bonus and/or Matched 401(k) Continuation Deferral Amount to
which it relates, and is irrevocable after that deadline has passed.  Subject to
such requirements as may be imposed by the Committee, a Participant may make
separate Short-Term Payout elections in respect of the Base Annual Salary, Bonus
and/or Matched 401(k) Continuation Deferral Amount portions of his or her Annual
Deferral Amount for a given Plan Year, in respect of any vested Annual Company
Matching Contribution Amounts credited for the Plan Year and in respect of any
vested Annual Company Basic Contribution Amounts credited for the Plan
Year.  Subject to the Deduction Limitation and to Section 3.14, the Short-Term
Payout shall be a lump sum payment in an amount that is equal to the Annual
Deferral Amount (or applicable portion thereof), vested Annual Company Matching
Contribution Amounts and/or vested Annual Company Basic Contribution Amounts, as
applicable, and amounts credited or debited thereto in the manner provided in
Section 3.12 above, determined at the time that the Short-Term Payout becomes
payable.  Subject to the Deduction Limitation, Section 3.14 and the other terms
and conditions of this Plan, each Short-Term Payout elected shall be paid out
during a period beginning one (1) day and ending sixty (60) days after the last
day of the Plan Year designated by the Participant that is at least two (2) Plan
Years (or such longer period established by the Committee and reflected on the
applicable Short-Term Payout election materials) after the Plan Year of the
Annual Deferral Amount (or applicable portion thereof), vested Annual Company
Matching Contribution Amounts and/or vested Annual Company Basic Contribution
Amounts, as applicable, as specifically elected by the Participant.  By way of
example, if a two (2) year Short-Term Payout is elected for 2009 Plan Year
Annual Deferral Amounts, vested Annual Company Matching Contribution Amounts
and/or vested Annual Company Basic Contribution Amounts, the two (2) year
Short-Term Payout would become payable during a sixty (60) day period commencing
January 1, 2012.

 
 
29

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(b)
Short-Term Payouts of Annual Deferred Share Amounts/Restricted Share Units.  At
the same time that a Participant elects to defer an Annual Deferred Share Amount
and/or Restricted Share Unit, the Participant may irrevocably elect to receive a
future “Short-Term Payout” from the Plan.  Subject to the Deduction Limitation
and to Section 3.14, the Short-Term Payout shall be a lump sum payment in an
amount that is equal to the Annual Deferred Share Amount/Restricted Share Unit
and amounts credited or debited thereto in the manner provided in Section 3.12
above, determined at the time that the Short-Term Payout becomes
payable.  Subject to the Deduction Limitation, to Section 3.14 and the other
terms and conditions of this Plan, each Short-Term Payout elected shall be paid
during a period beginning one (1) day and ending sixty (60) days after the last
day of the Plan Year designated by the Participant that results in the Annual
Deferred Share Amount/Restricted Share Unit deferral remaining in the Plan for
at least five (5) full calendar years (i.e., the earliest Short-Term Payout
available in respect of deferrals of Deferred Shares otherwise scheduled to vest
on November 1, 2013 and/or Restricted Share Units otherwise scheduled to vest on
June 8, 2013 is the sixty (60) day period commencing January 1, 2019).

 
Notwithstanding the preceding, with respect to deferrals of Deferred Shares
scheduled to vest prior to November 1, 2010, Section 409A transition rules and
the Plan document in effect at the time of the deferrals permitted earlier
Short-Term Payout dates; the Short-Term Payment dates permitted in respect of
such Deferred Share deferrals are as reflected in the Plan document in effect at
the time of the deferrals.
 
Notwithstanding anything above or elsewhere in the Plan to the contrary, to the
extent Section 409A requires that an Annual Deferred Share Amount/Restricted
Share Unit deferral election satisfy the rules under Section 409A applicable to
changes to form and timing of distribution elections in order for such Annual
Deferred Share Amount/Restricted Share Unit deferral election to effectively
defer tax with respect to the Annual Deferred Share Amounts/Restricted Share
Units, that portion of the Participant’s Deferred Share/Restricted Share Unit
Deferral Account attributable to such Annual Deferred Share Amount/Restricted
Share Unit deferral election shall be distributable as a Short-Term Payout
solely at such time(s) and in such manner as the Short-Term Payout does not
violate the rules under Section 409A applicable to changes to form and timing of
distribution elections.
 
 
30

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(c)
Short-Term Payouts of Annual Stock Retainer Amounts, Annual Cash Retainer
Amounts and/or Annual Cash Meeting Fee Amounts.  At the same time that a
Participant who is an Independent Director elects to defer an Annual Stock
Retainer Amount, Annual Cash Retainer Amount or Annual Cash Meeting Fee Amount
for a given Fiscal Year, the Participant may irrevocably elect to receive a
future “Short-Term Payout” from the Plan.  Any Short-Term Payout election must
be made by the deadline(s) set forth in Section 3.6(a) for making a deferral
election in respect of the Annual Stock Retainer Amount, Annual Cash Retainer
Amount or Annual Cash Meeting Fee Amount to which it relates, and is irrevocable
after that deadline has passed.  Subject to the Deduction Limitation and to
Section 3.14, the Short-Term Payout shall be a lump sum payment in an amount
that is equal to the Annual Stock Retainer Amount, Annual Cash Retainer Amount
or Annual Cash Meeting Fee Amount, and amounts credited or debited thereto in
the manner provided in Section 3.12 above, determined at the time that the
Short-Term Payout becomes payable.  Subject to the Deduction Limitation, Section
3.14, and the other terms and conditions of this Plan, each Short-Term Payout
elected shall be paid out during a period one (1) day and ending sixty (60) days
after the last day of the Plan Year designated by the Participant that is at
least two (2) Plan Years (or such longer period established by the Committee and
reflected on the applicable Short-Term Payout election materials) after the
Fiscal Year for which the Annual Stock Retainer Amount deferral, Annual Cash
Retainer Amount deferral or Annual Cash Meeting Fee Amount deferral is
credited.  By way of example, if a two (2) year Short-Term Payout is elected for
2013 Fiscal Year Annual Stock Retainer Amount, Annual Cash Retainer Amount or
Annual Cash Meeting Fee Amount, the two (2) year Short-Term Payout would become
payable during a sixty (60) day period commencing January 1, 2016.

 
 
(d)
Short-Term Payouts of LTIP Stock Award and/or LTIP Cash Award Deferrals.  At the
same time that a Participant elects to defer an LTIP Stock Award or LTIP Cash
Award for a given LTIP Performance Period, the Participant may irrevocably elect
to receive a future “Short-Term Payout” from the Plan.  Any Short-Term Payout
election must be made by the deadline(s) set forth in Section 3.6(a) for making
a deferral election in respect of the LTIP Stock Award or LTIP Cash Award to
which it relates, and is irrevocable after that deadline has passed.  Subject to
the Deduction Limitation and to Section 3.14, the Short-Term Payout shall be a
lump sum payment in an amount that is equal to the LTIP Stock Award deferral
amount or LTIP Cash Award deferral amount, and amounts credited or debited
thereto in the manner provided in Section 3.12 above, determined at the time
that the Short-Term Payout becomes payable.  Subject to the Deduction
Limitation, Section 3.14, and the other terms and conditions of this Plan, each
Short-Term Payout elected shall be paid out during a period one (1) day and
ending sixty (60) days after the last day of the Plan Year designated by the
Participant that is at least two (2) Plan Years (or such longer period
established by the Committee and reflected on the applicable Short-Term Payout
election materials) after the calendar year in which the LTIP Stock Award or
LTIP Cash Award is credited.  By way of example, if a two (2) year Short-Term
Payout is elected for an LTIP Stock Award (or portion thereof) deferred in
January 2014 (i.e., the date the LTIP Stock Award, or portion thereof, would,
but for the deferral election, otherwise have been payable), the two (2) year
Short-Term Payout would become payable during a sixty (60) day period commencing
January 1, 2017.

 
 
31

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(e)
Postponements of Previously Elected Short-Term Payouts.  Notwithstanding the
preceding paragraphs or any other provision of this Plan that may be construed
to the contrary, a Participant who is in active service with the Employer
(including, for Independent Director Participants, in active service as an
Independent Director) may, with respect to each Short-Term Payout, on a form
determined by the Committee, make one (1) or more additional deferral elections
(a “Subsequent Election”) to defer payment of all or a portion of such
Short-Term Payout to a Plan Year subsequent to the Plan Year originally (or
subsequently) elected; provided, however, that, except as provided elsewhere in
this Plan, such Subsequent Election will be null and void unless accepted by the
Committee no later than one (1) year prior to the first day of the Plan Year in
which, but for the Subsequent Election, such Short-Term Payout would be paid,
and such Subsequent Election provides for the deferral of at least five (5) Plan
Years following the Plan Year in which the Short-Term Payout, but for the
Subsequent Election, would be paid. By way of example, if a two (2) year
Short-Term Payout is elected for 2013 Fiscal Year Annual Stock Retainer Amounts,
Annual Cash Retainer Amounts and/or Annual Cash Meeting Fee Amounts (resulting,
as described above, in a Short-Term Payout payable during the sixty (60) day
period commencing January 1, 2016),  the Participant shall be entitled to make a
Subsequent Election prior to the time designated by the Committee (e.g.,
September 2014 or any such other time designated by the Committee which is no
later than December 31, 2014) to have the Short-Term Payout instead paid during
the sixty (60) day period commencing January 1, 2021 (or January 1 of any later
Plan Year).

 
4.2
Other Benefits Take Precedence Over Short-Term Payout.  Should an event occur
that triggers a benefit under Article 5, 6 or 7, all Account Balances (or
portions thereof) that are subject to Short-Term Payout elections under Section
4.1 shall not be paid in accordance with Section 4.1 but shall be paid in
accordance with the other applicable Article.

 
4.3
Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies.  If a
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to (i) halt any deferrals required to be made by the
Participant and (ii) receive a partial or full payout from the Plan.  The payout
shall not exceed the lesser of the Participant’s Account Balance, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payouts, after
taking into account the extent to which the Unforeseeable Financial Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of assets would not itself cause severe financial hardship) or by
termination of deferrals hereunder.  If, subject to the sole discretion of the
Committee (which discretion the Committee is bound to exercise, however, within
the limitations of Section 409A), the petition for a termination of deferrals
and payout is approved, cessation shall take effect upon the date of approval
and any payout shall be made within sixty (60) days of the date of
approval.  The payment of any amount under this Section 4.3 shall be subject to
Section 3.14, but shall not be subject to the Deduction
Limitation.  Notwithstanding anything in this Plan to the contrary, any
distribution from the Deferred Share/Restricted Share Unit Deferral Account,
Stock Retainer Deferral Account or LTIP Stock Award Deferral Account under this
Section 4.3 shall be in the form of Stock.

 
 
32

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
ARTICLE 5
Retirement Benefit
 
5.1
Retirement Benefit.  Subject to the Deduction Limitation and to Section 3.14,
and any other conditions imposed by the Committee, a Participant who Retires
shall receive, as a Retirement Benefit, his or her vested Account Balance (or
applicable portion thereof).

 
5.2
Payment of Retirement Benefit.

 
 
(a)
Retirement Benefit Payments of Annual Deferral Amounts and Vested Annual Company
Contribution Amounts.  At the same time that a Participant elects to defer an
Annual Deferral Amount for a given Plan Year, the Participant may elect to
receive that portion of his or her Retirement Benefit attributable to the Annual
Deferral Amount (and/or that portion of his or her Retirement Benefit
attributable to any vested Annual Company Matching Contribution Amounts credited
for the Plan Year and/or that portion of his or her Retirement Benefit
attributable to any vested Annual Company Basic Contribution Amounts credited
for the Plan Year) in a lump sum, or pursuant to one of the available Annual
Installment Methods.  At such time, the Participant may also elect to have any
such lump sum payment paid, or installments commence, during the sixty (60) day
period immediately following the close of the calendar quarter in which the
Participant Retires or, alternatively, during the sixty (60) day period
immediately following the close of the Plan Year in which the Participant
Retires; provided, however, that, to the extent required under Section 409A,
Retirement Benefit distributions to an individual who is a Specified Employee as
of the date of his or her Separation from Service shall commence no earlier than
six (6) months after the date or his or her Retirement (or, if earlier, his or
her death).   If a Participant does not make any election with respect to the
form of distribution of any portion of his or her Retirement Benefit, such
portion shall be distributable in the form of a lump sum. In addition, subject
to the preceding limitation on Retirement Benefit distributions to Specified
Employees, if a Participant does not make any election with respect to when any
portion of his or her Retirement Benefit shall be made or begin, such portion
shall be made or begin during the sixty (60) day period immediately following
the close of the calendar quarter in which the Participant Retires. Any payment
made shall be subject to Section 3.14 and the Deduction Limitation.   Subject to
such requirements as may be imposed by the Committee, a Participant may make
separate Retirement Benefit distribution elections in respect of the Base Annual
Salary, Bonus and/or Matched 401(k) Continuation Deferral Amount portions of his
or her Annual Deferral Amount for a given Plan Year, in respect of any vested
Annual Company Matching Contribution Amounts credited for the Plan Year and in
respect of any vested Annual Company Basic Contribution Amount credited for the
Plan Year.  The preceding applies only to Annual Deferral Amounts, Annual
Company Matching Contribution Amounts and Annual Company Basic contribution
Amounts deferred/credited on or after January 1, 2005.

 
 
33

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(b)
Retirement Benefit Payments of Annual Deferred Share Amounts/Restricted Share
Units.  At the same time that a Participant elects to defer an Annual Deferred
Share Amount/Restricted Share Unit for a given Fiscal Year (or portion thereof),
the Participant may elect to receive that portion of his or her Retirement
Benefit attributable to the Annual Deferred Share Amount/Restricted Share Unit
in a lump sum, or pursuant to one of the available Annual Installment
Methods.  At such time, the Participant may also elect to have any such lump sum
payment paid, or installments commence, during the sixty (60) day period
immediately following the close of the calendar quarter in which the Participant
Retires or, alternatively, during the sixty (60) day period immediately
following the close of the Plan Year in which the Participant Retires; provided,
however, that, to the extent required under Section 409A, Retirement Benefit
distributions to a Specified Employee shall commence no earlier than six (6)
months after the date or his or her Retirement (or, if earlier, his or her
death).  If a Participant does not make any election with respect to the form of
distribution of any portion of his or her Retirement Benefit, such portion shall
be distributable in the form of a lump sum. In addition, subject to the
preceding limitation on Retirement Benefit distributions to Specified Employees,
if a Participant does not make any election with respect to when any portion of
his or her Retirement Benefit shall be made or begin, such portion shall be made
or begin during the sixty (60) day period immediately following the close of the
calendar quarter in which the Participant Retires. Any payment made shall be
subject to Section 3.14 and the Deduction Limitation.

 
 
34

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding anything above or elsewhere in the Plan to the contrary, to the
extent Section 409A requires that an Annual Deferred Share Amount/Restricted
Share Unit deferral election satisfy the rules under Section 409A applicable to
changes to form and timing of distribution elections in order for such Annual
Deferred Share Amount/Restricted Share Unit deferral election to effectively
defer tax with respect to the Annual Deferred Share Amounts/Restricted Share
Units, that portion of the Participant’s Deferred Share/Restricted Share Unit
Deferral Account attributable to such Annual Deferred Share Amount/Restricted
Share Unit deferral election shall be distributable as a Retirement Benefit
solely at such time(s) and in such manner as the Retirement Benefit distribution
does not violate the rules under Section 409A applicable to changes to form and
timing of distribution elections.
 
Notwithstanding anything in this Plan to the contrary, any distribution from the
Deferred Share/Restricted Share Unit Deferral Account under this Section 5.2
shall be in the form of Stock.
 
The preceding applies only to Annual Deferred Share Amounts/Restricted Share
Units deferred on or after January 1, 2005.
 
 
(c)
Retirement Benefit Payments Relating to Pre-2005 Deferrals/Credits.  A
Participant who entered the Plan prior to January 1, 2005 was permitted, in
connection with his or her commencement of participation in the Plan, to elect
on an Election Form to receive the Retirement Benefit relating to his or her
pre-2005 deferrals/credits in a lump sum or pursuant to an Annual Installment
Method of 5, 10 or 15 years.  The Participant was also permitted to elect on the
Election Form to have his or her Retirement Benefit relating to his or her
pre-2005 deferrals/credits made or begin as soon as administratively practicable
following the close of the calendar quarter in which the Participant Retires or,
alternatively, as soon as administratively practicable following the close of
the Plan Year in which the Participant Retires.  Notwithstanding such elections,
effective January 1, 2005, in no event shall Retirement Benefit distributions
relating to a Specified Employee’s pre-2005 deferrals/credits commence earlier
than six (6) months after the date of his or her Retirement (or, if earlier, his
or death).  If a Participant does not make any election with respect to the
payment of the Retirement Benefit relating to his or her pre-2005
deferrals/credits, then such benefit shall be payable in a lump sum.  If a
Participant does not make any election with respect to when his or her
Retirement Benefit relating to his or her pre-2005 deferrals/credits shall be
made or begin, such Retirement Benefit shall be made or begin as soon as
administratively practicable following the close of the calendar quarter in
which the Participant Retires.  Any payment made shall be subject to the
Deduction Limitation.  Notwithstanding anything in this Plan to the contrary,
any distribution from the Pre-2005 Deferred Share Deferral Account under this
paragraph shall be in the form of Stock.

 
 
35

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(d)
Retirement Benefit Payments of Annual Stock Retainer Amounts, Annual Cash
Retainer Amounts and/or Annual Cash Meeting Fee Amounts.  At the same time that
a Participant who is an Independent Director elects to defer an Annual Stock
Retainer Amount, Annual Cash Retainer Amount and/or Annual Cash Meeting Fee
Amount for a given Fiscal Year, the Participant may elect to receive that
portion of his or her Retirement Benefit attributable to the Annual Stock
Retainer Amount, Annual Cash Retainer Amount and/or Annual Cash Meeting Fee
Amount in a lump sum, or pursuant to one of the available Annual Installment
Methods.  At such time, the Participant may also elect to have any such lump sum
payment paid, or installments commence, during the sixty (60) day period
immediately following the close of the calendar quarter in which the Participant
Retires or, alternatively, during the sixty (60) day period immediately
following the close of the Plan Year in which the Participant Retires.  If a
Participant does not make any election with respect to the form of distribution
of any portion of his or her Retirement Benefit, such portion shall be
distributable in the form of a lump sum.  Any payment made shall be subject to
Section 3.14 and the Deduction Limitation.

 
Notwithstanding anything in this Plan to the contrary, any distribution from the
Stock Retainer Deferral Account under this Section 5.2 shall be in the form of
Stock.
 
 
(e)
Retirement Benefit Payments of LTIP Stock Award and/or LTIP Cash Award Deferral
Amounts.  At the same time that a Participant elects to defer an LTIP Stock
Award or LTIP Cash Award for an LTIP Performance Period, the Participant may
elect to receive that portion of his or her Retirement Benefit attributable to
the LTIP Stock Award and/or LTIP Cash Award in a lump sum, or pursuant to one of
the available Annual Installment Methods.  At such time, the Participant may
also elect to have any such lump sum payment paid, or installments commence,
during the sixty (60) day period immediately following the close of the calendar
quarter in which the Participant Retires or, alternatively, during the sixty
(60) day period immediately following the close of the Plan Year in which the
Participant Retires.  If a Participant does not make any election with respect
to the form of distribution of any portion of his or her Retirement Benefit,
such portion shall be distributable in the form of a lump sum.  Any payment made
shall be subject to Section 3.14 and the Deduction Limitation.

 
 
36

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding anything in this Plan to the contrary, any distribution from the
LTIP Stock Award Deferral Account under this Section 5.2 shall be in the form of
Stock.
 
 
(f)
Changes to Retirement Benefit Distribution Elections.  The Participant may
change his or her election(s) to an allowable alternative payout period date by
submitting a new Election Form to the Committee, provided that, effective
January 1, 2005, and except as provided elsewhere in the Plan, any such Election
Form is submitted at least one (1) year prior to the distribution date then in
effect and, if required by Section 409A, provides for a distribution (or
commencement of distributions) date which is at least five (5) years from the
distribution date then in effect.  Subject to the foregoing, the Election Form
most recently accepted by the Committee shall govern the payout of the
Retirement Benefit with respect to the portion of the Participant’s Account
Balance to which it pertains.

 
 
Effective January 1, 2005, no change submitted on an Election Form shall be
accepted by the Committee if the change accelerates the time over which
distributions shall be made to the Participant (except as otherwise permitted
under Section 409A) and the Committee shall deny any change made to an election
if the Committee determines that the change violates the requirement under
Section 409A that the first payment with respect to which such election is made
be deferred for a period of not less than five (5) years from the date the
payment would otherwise have been made.  For these purposes, installment
payments shall be treated as a single payment, with the result that an election
to change from installments to a lump sum (or to a different Annual Installment
Method) will require that the lump sum be postponed until a date which is at
least five (5) years from the previously scheduled payment date of the first
installment.

 
ARTICLE 6
Pre-Retirement Survivor Benefit
 
6.1
Pre-Retirement Survivor Benefit.  Subject to the Deduction Limitation, and any
other conditions imposed by the Committee, the Participant's Beneficiary shall
receive a Pre-Retirement Survivor Benefit equal to the Participant's Account
Balance if the Participant dies before he or she Retires or experiences a
Termination of Employ­ment.

 
 
37

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
6.2
Payment of Pre-Retirement Survivor Benefit.  The Participant's Beneficiary shall
receive the Pre-Retirement Survivor Benefit in a lump sum during the sixty (60)
day period immediately following the close of the calendar quarter in which the
Committee receives proof that is satisfactory to the Committee of the
Participant’s death, in accordance with the procedures established by the
Committee.  Any payment made shall be subject to Section 3.14 and to the
Deduction Limitation.  Notwithstanding anything in this Plan to the contrary,
any distribution from the Deferred Share/Restricted Share Unit Deferral Account,
the Pre-2005 Deferred Share Deferral Account, the Stock Retainer Deferral
Account and/or the LTIP Stock Award Deferral Account under this Section 6.2
shall be in the form of Stock.

 
6.3
Death Prior to Completion of Termination Benefit or Retirement Benefit.  If a
Participant dies after Termination of Employment or Retirement but before the
Termination Benefit or Retirement Benefit is paid in full, the Participant’s
unpaid Termination Benefit or Retirement Benefit shall be paid to the
Participant’s Beneficiary in a lump sum during the sixty (60) day period
immediately following the close of the calendar quarter in which the Committee
receives proof that is satisfactory to the Committee of the Participant’s death,
in accordance with the procedures established by the Committee.  Any payment
made hereunder shall be subject to Section 3.14, but shall not be subject to the
Deduction Limitation.  Notwithstanding anything in this Plan to the contrary,
any distribution from the Deferred Share/Restricted Share Unit Deferral Account,
the Pre-2005 Deferred Share Deferral Account, the Stock Retainer Deferral
Account and/or the LTIP Stock Award Deferral Account under this Section 6.3
shall be in the form of Stock.

 
ARTICLE 7
Termination Benefit
 
7.1
Termination Benefit.  Subject to the Deduction Limitation and to Section 3.14,
and any other conditions imposed by the Committee, the Participant shall receive
a Termina­tion Benefit, which shall be equal to the Participant's vested Account
Balance if a Participant experiences a Termination of Employment prior to his or
her Retirement or death.

 
7.2
Payment of Termination Benefit.  A Participant's Termination Benefit shall be
paid in a lump sum during the sixty (60) day period immediately following the
close of the calendar quarter in which the Participant experiences a Termination
of Employment, in accordance with the procedures established by the Committee;
provided, however, that, to the extent required under Section 409A, Termination
Benefit distributions to an individual who is a Specified Employee as of the
date of his or her Separation from Service shall commence no earlier than six
(6) months after the date or his or her Termination of Employment (or, if
earlier, his or her death).

 
 
38

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
Notwithstanding anything above or elsewhere in the Plan to the contrary, to the
extent Section 409A requires that an Annual Deferred Share Amount/Restricted
Share Unit deferral election satisfy the rules under Section 409A applicable to
changes to form and timing of distribution elections in order for such Annual
Deferred Share Amount/Restricted Share Unit deferral election to effectively
defer tax with respect to the Annual Deferred Share Amounts, that portion of the
Participant’s Deferred Share/Restricted Share Unit Deferral Account attributable
to such Annual Deferred Share Amount/Restricted Share Unit deferral election
shall be distributable as a Termination Benefit solely at such time(s) and in
such manner as the Termination Benefit distribution does not violate the rules
under Section 409A applicable to changes to form and timing of distribution
elections.
 
Any payment made shall be subject to the Deduction Limitation and to Section
3.14.  Notwithstanding anything in this Plan to the contrary, any distribution
from the Deferred Share/Restricted Share Unit Deferral Account, the Pre-2005
Deferred Share Deferral Account, the Stock Retainer Deferral Account and/or the
LTIP Stock Award Deferral Account under this Section 7.2 shall be in the form of
Stock.
 
ARTICLE 8
Beneficiary Designation
 
8.1
Beneficiary.  Each Participant shall have the right, at any time, to designate
his or her Beneficiary(ies) (both primary as well as contingent) to receive any
benefits payable under the Plan to a Beneficiary upon the death of a
Participant.  The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

 
8.2
Beneficiary Designation; Change.  A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent.  A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee's rules and
procedures, as in effect from time to time.  Upon the acceptance by the
Committee or its designated agent of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be canceled.  The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee or its designated agent prior to his
or her death.

 
 
39

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
8.3
Acceptance.  No designation or change in designation of a Beneficiary shall be
effective until received and accepted by the Committee or its designated agent.

 
8.4
No Beneficiary Designation.  If a Participant fails to designate a Beneficiary
as provided in Sections 8.1, 8.2 and 8.3 above or, if all designated
Beneficia­ries predecease the Participant or die prior to complete distribution
of the Participant's benefits, then the Participant's designated Beneficiary
shall be deemed to be his or her surviving spouse.  If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant's estate.

 
8.5
Doubt as to Beneficiary.  If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant's Employer to
withhold such payments until this matter is resolved to the Committee's
satisfaction.

 
8.6
Discharge of Obligations.  The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant's Plan Agreement shall terminate upon such full payment of
benefits.

 
Neither the Committee nor the Employer shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to such
person’s last known address.  If the Committee notifies any Participant or
Beneficiary that he or she is entitled to an amount under the Plan and the
Participant or Beneficiary fails to claim such amount or make his or her
location known to the Committee within three (3) years thereafter, then, except
as otherwise required by law, if the location of one or more of the next of kin
of the Participant is known to the Committee, the Committee may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Committee determines.  If the location of none of the
foregoing persons can be determined, the Committee shall have the right to
direct that the amount payable shall be deemed to be a forfeiture, except that
the dollar amount of the forfeiture, unadjusted for deemed gains or losses in
the interim, shall be paid by the Employer if a claim for the benefit
subsequently is made by the Participant or the Beneficiary to whom it was
payable.  If a benefit payable to an unlocated Participant or Beneficiary is
subject to escheat and/or unclaimed property laws pursuant to applicable law,
neither the Committee nor the Employer shall be liable to any person for any
payment made in accordance with such law.
 
 
40

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
ARTICLE 9
Termination, Amendment or Modification
 
9.1
Termination.  Although each Employer anticipates that it will continue the Plan
for an indefinite period of time, there is no guarantee that any Employer will
continue the Plan or will not terminate the Plan at any time in the
future.  Accordingly, each Employer reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Associates (and/or, with respect to Hovnanian
Enterprises, Inc., Independent Directors), by action of its board of directors.
In addition, the Committee may terminate the Plan with respect to one or more
Employers and/or with respect to the right of Independent Directors to
participate.  Upon a termination of the Plan in accordance with the
requirements, restrictions and limitations of Section 1.409A-3(j)(4)(ix) of the
Treasury regulations, the Plan Agreements of the affected Participants shall
terminate and they shall be paid in a single lump sum distribution their vested
Account Balances (but not to commence before or end after any distribution
period required by Section 409A).  If, due to the circumstances surrounding the
Plan termination, a distribution of a Participant’s vested Account Balance upon
Plan termination is not permitted by Section 409A, the payment of the Account
Balance shall be made only after Plan benefits otherwise become due
hereunder.  The termination of the Plan shall not adversely affect any
Participant or Beneficiary who has become entitled to the payment of any
benefits under the Plan as of the date of termination.

 
Without limiting the generality of the foregoing, the Employer specifically
reserves the right to terminate and liquidate the Plan with respect to all of
its participating Associates (and, with respect to Hovnanian Enterprises, Inc.,
Independent Directors), in its discretion and by action of the Committee, within
the thirty (30) days preceding or the twelve (12) months following a “change in
control event” (as defined in Section 409A); provided, however, that such
termination and liquidation must be irrevocable and shall be permitted only if
all arrangements sponsored by the Employer that are required to be aggregated
with the Plan pursuant to Section 14.21 are also irrevocably terminated and
liquidated with respect to each participant therein that has experienced a
change in control event, so that Associates and Independent Directors
participating under the Plan and all participants under those other arrangements
that have experienced a change in control event are required to receive all
amounts of compensation deferred under the terminated arrangements within twelve
(12) months of the date the Employer takes irrevocable action to terminate and
liquidate the arrangements.
 
Notwithstanding anything in this Plan to the contrary, any distribution from the
Deferred Share/Restricted Share Unit Deferral Account, the Pre-2005 Deferred
Share Deferral Account, the Stock Retainer Deferral Account and/or the LTIP
Stock Award Deferral Account under this Section 9.1 shall be in the form of
Stock.
 
 
41

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
9.2
Amendment.  Any Employer may, at any time, amend or modify the Plan in whole or
in part with respect to that Employer by the action of its board of directors
and the Committee may, at any time, amend or modify the Plan in whole or in part
with respect to one or more Employers; provided, however, that no amendment or
modification shall be effective to decrease or restrict the value of a
Participant's Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification or, if the amendment or modification occurs after the date upon
which the Participant was eligible to Retire, the Participant had Retired as of
the effective date of the amendment or modification.  The amendment or
modification of the Plan shall not affect any Participant or Beneficiary who has
become entitled to the payment of benefits under the Plan as of the date of the
amendment or modification.

 
9.3
Plan Agreement.  Despite the provisions of Sections 9.1 and 9.2 above, if a
Participant's Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer or the Committee may only amend or terminate
such provisions with the consent of the Participant, unless otherwise provided
in the Plan Agreement.

 
9.4
Effect of Payment.  The full payment of the applicable benefit under Articles 4,
5, 6 or 7 of the Plan shall completely discharge all obligations to a
Participant and his or her designated Beneficiaries under this Plan and the
Participant's Plan Agreement shall terminate.

 
9.5
Amendment to Ensure Proper Characterization of the Plan.  Notwithstanding the
previous Sections of this Article 9, the Plan may be amended at any time,
retroactively if required, if found necessary, in the opinion of the Committee,
in order to ensure that the Plan is characterized as a non-tax-qualified "top
hat" plan of deferred compensation maintained for a select group of management
or highly compensated employees, as described under ERISA Sections 201(2),
301(a)(3) and 401(a)(1), to conform the Plan to the provisions of Section 409A,
to ensure that amounts under the Plan are not considered to be taxed to a
Participant under the Federal income tax laws prior to the Participant's receipt
of the amounts or to conform the Plan and the Trust to the provisions and
requirements of any applicable law (including ERISA and the Code).

 
 
42

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
ARTICLE 10
Administration
 
10.1
Committee Duties.  This Plan shall be administered by a Committee which shall
consist of the Board, or such committee as the Board shall appoint.  Members of
the Committee may be Participants under this Plan.  The Committee shall also
have the discretion and authority to (i) make, amend, interpret, and enforce all
appropriate rules and regulations for the administra­tion of this Plan and
(ii) decide or resolve any and all questions including interpretations of this
Plan, as may arise in connection with the Plan.  Any individual serving on the
Committee who is a Participant shall not vote or act on any matter relating
solely to himself or herself.  When making a determination or calculation, the
Committee shall be entitled to rely on information furnished by a Participant or
the Company.

 
10.2
Agents.  In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 
10.3
Binding Effect of Decisions.  The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 
10.4
Indemnity of Committee.  All Employers shall indemnify and hold harmless the
members of the Committee, and any Associate to whom the duties of the Committee
may be delegated, against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members,
or any such Associate.

 
10.5
Employer Information.  To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
date and circumstances of the Retirement, death or Termination of Employment of
its Participants, and such other pertinent information as the Committee may
reasonably require.

 
ARTICLE 11
Other Benefits and Agreements
 
11.1
Coordination with Other Benefits.  The benefits provided for a Participant and
Participant's Beneficiary under the Plan are in addition to any other benefits
available to such Participant under any other plan or program for Associates
(and/or, with respect to Hovnanian Enterprises, Inc., Independent Directors) of
the Participant's Employer.  The Plan shall supplement and shall not supersede,
modify or amend any other such plan or program except as may otherwise be
expressly provided.

 
 
43

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
ARTICLE 12
Claims Procedures
 
12.1
Scope of Claims Procedures. This Article is based on final regulations issued by
the Department of Labor and published in the Federal Register on November 21,
2000 and codified at 29 C.F.R. section 2560.503-1.  If any provision of this
Article conflicts with the requirements of those regulations, the requirements
of those regulations will prevail.

 
12.2
Initial Claim.  A Participant or Beneficiary who believes he or she is entitled
to any benefit under the Plan (a "Claimant") may file a claim with the
Committee.  The Committee shall review the claim itself or appoint an individual
or an entity to review the claim.

 
 
(a)
Decision on Initial Claim.  The Claimant shall be notified within ninety (90)
days after the claim is filed whether the claim is allowed or denied, unless the
Claimant receives written notice from the Committee or appointee of the
Committee prior to the end of the ninety (90) day period stating that special
circumstances require an extension of the time for decision, such extension not
to extend beyond the day which is one hundred eighty (180) days after the day
the claim is filed.

 
 
(b)
Manner and Content of Denial of Initial Claims.  If the Committee denies a
claim, it must provide to the Claimant, in writing or by electronic
communication:

 

 
(i) 
The specific reasons for the denial;

 
 
(ii)
A reference to the Plan provision or insurance contract provision upon which the
denial is based;

 
 
(iii)
A description of any additional information or material that the Claimant must
provide in order to perfect the claim;

 
 
(iv)
An explanation of why such additional material or information is necessary;

 
 
(v)
Notice that the Claimant has a right to request a review of the claim denial and
information on the steps to be taken if the Claimant wishes to request a review
of the claim denial; and

 
 
44

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(vi)
A statement of the Participant's right to bring a civil action under ERISA
Section 502(a) following a denial on review of the initial denial.

 
12.3
Review Procedures.

 
 
(a)
Request for Review of Denied Claim.  A request for review of a denied claim must
be made in writing to the Committee within sixty (60) days after receiving
notice of denial.  The decision upon review will be made within sixty (60) days
after the Committee's receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision will be rendered not later than one hundred twenty (120) days after
receipt of a request for review.  A notice of such an extension must be provided
to the Claimant within the initial sixty (60) day period and must explain the
special circumstances and provide an expected date of decision.

 
The reviewer shall afford the Claimant an opportunity to review and receive,
without charge, all relevant documents, information and records and to submit
issues and comments in writing to the Committee.  The reviewer shall take into
account all comments, documents, records and other information submitted by the
Claimant relating to the claim regardless of whether the information was
submitted or considered in the initial benefit determination.
 
 
(b)
Manner and Content of Notice of Decision on Review.  Upon completion of its
review of an adverse initial claim determination, the Committee will give the
Claimant, in writing or by electronic notification, a notice containing:

 
 
(i)
its decision;

 
 
(ii)
the specific reasons for the decision;

 
 
(iii)
the relevant Plan provisions or insurance contract provisions on which its
decision is based;

 
 
(iv)
a statement that the Claimant is entitled to receive, upon request and without
charge, reasonable access to, and copies of, all documents, records and other
information in the Plan's files which is relevant to the Claimant's claim for
benefits;

 
 
(v)
a statement describing the Claimant's right to bring an action for judicial
review under ERISA Section 502(a); and

 
 
(vi)
if an internal rule, guideline, protocol or other similar criterion was relied
upon in making the adverse determination on review, a statement that a copy of
the rule, guideline, protocol or other similar criterion will be provided
without charge to the Claimant upon request.

 
 
45

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
12.4
Calculation of Time Periods.  For purposes of the time periods specified in this
Article, the period of time during which a benefit determination is required to
be made begins at the time a claim is filed in accordance with the Plan
procedures without regard to whether all the information necessary to make a
decision accompanies the claim.  If a period of time is extended due to a
Claimant's failure to submit all information necessary, the period for making
the determination shall be tolled from the date the notification is sent to the
Claimant until the date the Claimant responds.

 
12.5
Legal Action.  If the Plan fails to follow the claims procedures required by
this Article, a Claimant shall be deemed to have exhausted the administrative
remedies available under the Plan and shall be entitled to pursue any available
remedy under ERISA Section 502(a) on the basis that the Plan has failed to
provide a reasonable claims procedure that would yield a decision on the merits
of the claim.  A Claimant's compliance with the foregoing provisions of this
Article is a mandatory prerequisite to a Claimant's right to commence any legal
action with respect to any claims for benefits under the Plan.  However,
notwithstanding anything herein that may suggest otherwise, with respect to any
claim pertaining to a Participant who is not subject to ERISA, following the
Claimant's exhaustion of the foregoing provisions of this Article, all disputes
in connection with such claim shall be resolved by binding arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association.

 
ARTICLE 13
Trust
 
13.1
Establishment of the Trust.  As of the execution of this amended and restated
Plan, the Trust previously established under the Plan has been
discontinued.  The Company reserves the right at any time to establish another
Trust, in which event each Employer shall at least annually transfer over to the
Trust such assets as the Employer determines, in its sole discretion, are
necessary to provide for its respective future liabilities created with respect
to those amounts deferred under the Plan for such Employer's Participants which
are to be held under the Trust.

 
13.2
Interrelationship of the Plan and the Trust.  The provisions of the Plan and the
Plan Agreement shall govern the rights of a Participant to receive distributions
pursuant to the Plan.  The provisions of the Trust shall govern the rights of
the Employers, Participants and the creditors of the Employers to the assets
transferred to the Trust.  Each Employer shall at all times remain liable to
carry out its obligations under the Plan.

 
13.3
Distributions From the Trust.  Each Employer's obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer's obligations under this Plan.

 
 
46

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
ARTICLE 14
Miscellaneous
 
14.1
Status of Plan.  The Plan is not qualified within the meaning of Code Section
401(a) and "is unfunded and is maintained by an employer primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees" within the meaning of ERISA Sections 201(2),
301(a)(3) and 401(a)(1).  The Plan shall be administered and interpreted to the
extent possible in a manner consistent with that intent.

 
14.2
Unsecured General Creditor.  Participants and their Bene­ficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer.  For purposes of the payment of
benefits under this Plan, any and all of an Employer's assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer.  An
Employer's obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 
14.3
Employer's Liability.  An Employer's liability for the payment of benefits shall
be defined only by the Plan and the Plan Agreement, as entered into between the
Employer and a Participant.  An Employer shall have no obliga­tion to a
Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

 
14.4
Nonassignability.  Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transfer­able.  Subject to Section 14.15, no part of the amounts payable
shall, prior to actual payment, be subject to seizure, attachment, garnishment
or sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, be transferable by
operation of law in the event of a Participant's or any other person's
bankruptcy or insolvency or be transferable to a spouse as a result of a
property settlement or otherwise.

 
14.5
Not a Contract of Employment.  The terms and conditions of this Plan shall not
be deemed to constitute a contract of employment between any Employer and the
Participant.  Such employment is hereby acknowledged to be an "at will"
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement.  Nothing in this Plan shall be
deemed to give a Participant the right to be retained in the service of any
Employer or to inter­fere with the right of any Employer to discipline or
discharge the Participant at any time.  In addition, nothing in the Plan shall
be deemed to give an Independent Director Participant the right to continue in
the position of an Independent Director.

 
 
47

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
14.6
Furnishing Information.  A Participant or his or her Beneficiary will cooperate
with the Committee by furnishing any and all information requested by the
Committee and take such other actions as may be requested in order to facilitate
the administra­tion of the Plan and the payments of benefits hereunder,
including but not limited to taking such physical examinations as the Committee
may deem necessary.

 
14.7
Terms.  Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 
14.8
Captions.  The captions of the articles, sections and paragraphs of this Plan
are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 
14.9
Governing Law.  Subject to ERISA, the provisions of this Plan shall be construed
and interpreted according to the internal laws of the State of Delaware without
regard to its conflicts of laws principles.

 
14.10
Notice.  Any notice or filing required or permitted to be given to the Committee
under this Plan shall be sufficient if it is in accordance with the procedures
established by the Committee for notice or filing delivery via electronic
transmission or if it is in writing and hand-delivered, or sent by registered or
certified mail, to the address below:

 
 
Treasurer

 
K. Hovnanian Companies, LLC

 
110 West Front Street

 
Red Bank, New Jersey  07701

 
(732) 747-7800

 
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.  Any notice or filing required or permitted to be
given to a Participant under this Plan shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.
 
14.11
Successors.  The provisions of this Plan shall bind and inure to the benefit of
the Participant's Employer (Hovnanian Enterprises, Inc. in respect of
Independent Director Participants) and its successors and assigns and the
Participant and the Participant's designated Beneficiaries.

 
 
48

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
14.12
Spouse's Interest.  The interest in the benefits hereunder of a spouse of a
Participant who has predeceased the Participant shall automatically pass to the
Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse's will, nor shall such interest pass
under the laws of intestate succession.

 
14.13
Validity.  In case any provision of this Plan shall be illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein; except to the extent that
Section 409A requires that this Section 14.13 be disregarded because it purports
to nullify Plan terms that are not in compliance with Section 409A.

 
14.14
Incompetent.  If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling the disposition of that person's property, the Committee
may direct payment of such benefit to the guardian, legal representative or
person having the care and custody of such minor, incompetent or incapable
person.  The Committee may require proof of minority, incompetence, incapacity
or guardianship, as it may deem appropriate prior to distribution of the
benefit.  Any payment of a benefit shall be a payment for the account of the
Participant and the Participant's Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 
14.15
Court Order.  The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party.  In addition, if a court determines that a spouse or former spouse of a
Participant has an interest in the Participant's benefits under the Plan in
connection with a property settlement or otherwise, the Committee, in its sole
discretion but solely if and to the extent permitted by Section 409A, shall have
the right, notwithstanding any election made by a Participant, to immediately
distribute the spouse's or former spouse's interest in the Participant's
benefits under the Plan to that spouse or former spouse.

 
14.16
Acceleration of Distribution.

 
 
(a)
In General.  The Employer may, its discretion, accelerate the date of
distribution or commencement of distributions hereunder, or accelerate
installment payments by paying the vesting Account Balance in a lump sum or
pursuant to a Annual Installment Method using fewer years, to the extent
permitted under Section 409A (such as, for example, as provided in Section
1.409A-3(j)(4) of the Treasury regulations  to comply with domestic relations
orders or certain conflict of interest rules, to pay employment taxes, or to pay
certain de minimus amount, or to make payments upon income inclusion under
Section 409A).  Notwithstanding anything in this Plan to the contrary, any
distribution from the Deferred Share/Restricted Share Unit Deferral Account,
Stock Retainer Deferral Account and/or LTIP Stock Award Deferral Account under
this Section 14.16 shall be in the form of Stock.

 
 
49

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
 
(b)
Trust.  If the Trust, if any, terminates in accordance with the provisions of
the Trust and benefits are distributed from the Trust to a Participant in
accordance with such provisions, the Participant's benefits under this Plan
shall be reduced to the extent of such distributions.

 
14.17
Delay in Payment.   If the Employer reasonably anticipates that any payment
scheduled to be made hereunder would violate securities laws (or other
applicable laws) or jeopardize the ability of the Employer to continue as a
going concern if paid as scheduled, then the Employer may defer that payment,
provided the Employer treats payments to all similarly situated Participants on
a reasonably consistent basis.  In addition, the Employer may, in its
discretion, delay a payment upon such other events and conditions as the IRS may
prescribe, provided the Employer treats payments to all similarly situated
Participants on a reasonably consistent basis.  Any amounts deferred pursuant to
this Section shall continue to be credited or debited with additional amounts in
accordance with Section 3.132 above, even if such amount is being paid out in
installments.  The amounts so deferred and amounts credited or debited thereon
shall be distributed to the Participant or his or her Beneficiary (in the event
of the Participant's death) at the earliest possible date on which the Employer
reasonably anticipates that such violation or material harm would be avoided or
as otherwise prescribed by the IRS.

 
14.18
Prohibited Acceleration/Distribution Timing.  This Section shall take precedence
over any other provision of the Plan or this Article 14 to the contrary.  If the
timing of any deferral or distribution election would result in any tax or other
penalty (other than ordinarily payable Federal, state or local income or payroll
taxes), which tax or penalty can be avoided by payment of the distribution at a
later time, then the distribution shall be made (or commence, as the case may
be) on the first date on which such distributions can be made (or commence)
without such tax or penalty; except to the extent that Section 409A requires
that this Section 14.18 be disregarded because it purports to nullify Plan terms
that are not in compliance with Section 409A.

 
14.19
Insurance.  The Employers, on their own behalf or on behalf of the Trustee of
the Trust, and, in their sole discretion, may apply for and procure insurance on
the life of the Participant, in such amounts and in such forms as the Trust may
choose.  The Employers or the Trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance.  The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 
 
50

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
14.20
Aggregation of Employers.  If the Employer is a member of a controlled group of
corporations or a group of trades or business under common control (as described
in Code §414(b) or (c)), but substituting a twenty-five percent (25%) ownership
level for the eighty percent (80%) level set forth in those Code Sections, all
members of the group shall be treated as a single Employer for purposes of
whether there has occurred a Separation from Service and for any other purposes
under the Plan as Section 409A shall require.  For purposes of Section 9.1, in
the case of a change in control event, the entities to be treated as a single
Employer shall be determined immediately following the change in control event.

 
14.21
Aggregation of Plans.  If the Employer offers other account balance deferred
compensation plans in addition to the Plan, those plans together with the Plan
shall be treated as a single plan to the extent required under Section 409A for
purposes of determining whether an Employee may make a deferral election
pursuant to Section 3.6(a) within thirty (30) days of becoming eligible to
participate in the Plan and for any other purposes under the Plan as Section
409A shall require.

 
14.22
USERRA. Notwithstanding anything herein to the contrary, any election provided
to a Participant as necessary to satisfy the requirements of the Uniformed
Services Employment and Reemployment Rights Act of 1994, as amended, shall be
permissible hereunder.

 
14.23
Legal Fees To Enforce Rights After Change in Control.  Hovnanian Enterprises,
Inc. and each Employer is aware that upon the occurrence of a Change in Control,
the Board or the board of directors of a Participant's Employer (which might
then be composed of new members) or a shareholder of Hovnanian Enterprises, Inc.
or the Participant's Employer, or of any successor corporation might then cause
or attempt to cause Hovnanian Enterprises, Inc., the Participant's Employer or
such successor to refuse to comply with its obligations under the Plan and might
cause or attempt to cause Hovnanian Enterprises, Inc. or the Participant's
Employer to institute, or may institute, litigation seeking to deny Participants
the benefits intended under the Plan.  In these circumstances, the purpose of
the Plan could be frustrated.  Accordingly, if, following a Change in Control,
it should appear to any Participant that Hovnanian Enterprises, Inc., the
Participant's Employer or any successor corporation has failed to comply with
any of its obligations under the Plan or any agreement thereunder or, if
Hovnanian Enterprises, Inc., such Employer or any other person takes any action
to declare the Plan void or unenforceable or institutes any litigation or other
legal action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then Hovnanian Enterprises, Inc. and the
Participant's Employer irrevocably authorize such Participant to retain counsel
of his or her choice at the expense of Hovnanian Enterprises, Inc. and the
Participant's Employer (who shall be jointly and severally liable) to represent
such Participant in connection with the initiation or defense of any litigation
or other legal action, whether by or against Hovnanian Enterprises, Inc., the
Participant's Employer or any director, officer, shareholder or other person
affiliated with Hovnanian Enterprises, Inc., the Participant's Employer or any
successor thereto in any jurisdiction.

 
 
51

--------------------------------------------------------------------------------

 
 
K. Hovnanian Companies, LLC
Plan Document continued…
 
IN WITNESS WHEREOF, the Company has signed this Plan document as of May 24,
2012.
 

 
K. HOVNANIAN COMPANIES, LLC,
   
a California corporation
           
By:
        J. Larry Sorsby             Title:
Committee Representative
 

 
 
 
52